Exhibit 10.54































LEASE
by and between
BMR-10255 SCIENCE CENTER LP,
a Delaware limited partnership
and
AFFYMETRIX, INC.,
a Delaware corporation

SMRH:418641422.8
 
 
 
 
0100-922173




--------------------------------------------------------------------------------






LEASE
THIS LEASE (this “Lease”) is entered into as of this 20th day of June, 2014 (the
“Execution Date”), by and between BMR-10255 SCIENCE CENTER LP, a Delaware
limited partnership (“Landlord”), and AFFYMETRIX, INC., a Delaware corporation
(“Tenant”).
RECITALS
A.WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 10255 Science Center Drive, San Diego,
California 92121, including the building located thereon (the “Building” and,
together with the Property, the “Project”); and
B.WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, the Premises (as defined below), pursuant to the terms and conditions
of this Lease, as detailed below.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Lease of Premises.
1.1.    Subject to the provisions of Section 1.2 below, effective on the Term
Commencement Date (as defined below), Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the premises shown on Exhibit A attached
hereto, including shafts, cable runs, mechanical spaces, rooftop areas,
landscaping, parking facilities, private drives and other improvements and
appurtenances related thereto (including the Building), for use by Tenant in
accordance with the Permitted Use (as defined below) and no other uses
(collectively, the “Premises”).
1.2.    This Lease and all of the terms and conditions set forth herein are
expressly contingent and conditioned upon the renewal right (the “Renewal
Right”) held by Sequenom, Inc., a Delaware corporation (“Sequenom”), pursuant to
the lease dated as of April 29, 2007 by and between BMR-10240 (as defined below)
(formerly known as BMR-10240 Science Center Drive LLC and as
successor-in-interest to TC Torrey Pines, LLC) and Sequenom (as
successor-in-interest to eBioscience, Inc.) (the “Sequenom Lease”) whereby
Sequenom leases the building that includes the 10240 Premises (as defined
below), being either (a) terminated and/or waived by the express terms of the
Sequenom Lease or (b) otherwise terminated and/or waived by Sequenom in writing.
In the event that Sequenom timely exercises its Renewal Right (“Renewal Event”),
(x) Landlord shall deliver written notice to Tenant (“Renewal Event Notice”),
(y) this Lease shall automatically terminate and be of no further force or
effect and (z) Landlord shall return to Tenant the Security Deposit, to the
extent delivered to Landlord, and any other sums paid by Tenant to Landlord in
connection with this Lease.

SMRH:418641422.8
1
 
 
 
0100-922173




--------------------------------------------------------------------------------



1.3.    Further, for a period of up to one hundred twenty (120) days after the
occurrence of the Renewal Event (and only if the Renewal Event occurs), Tenant
shall have the right to submit invoices to Landlord for reimbursement for the
following actual and reasonable third-party, out-of-pocket costs to the extent
incurred by Tenant: (a) any and all costs incurred under Subsections 4.3(p) and
4.3(q) of this Lease, subject to a cap of One Hundred Thirty-Eight Thousand Five
Dollars ($138,005), provided that such cap shall be reduced dollar-for-dollar by
any amounts paid to Tenant and/or Subtenant pursuant to the Letter Agreement (as
defined below), (b) any and all costs incurred for any excess parking to the
extent required by Tenant as a result of lack of parking availability at the
Premises, including any costs incurred to obtain excess parking from the
adjacent property owner, Takeda California, Inc., collectively, the items under
this subsection (b), subject to a cap of Three Thousand Seven Hundred Eighty
Dollars ($3,780) and (c) any and all costs related to the purchase or rental of
office furniture or rental of trailers by Tenant for its employees for the
construction period contemplated under Section 4.3 of the Work Letter, including
any related insurance or relocation costs, subject to a cap of Twenty-Eight
Thousand Five Hundred Fifty-Six Dollars ($28,556) for the office furniture (and
any related insurance or relocation costs) and Twenty-Five Thousand Four Hundred
Nineteen Dollars ($25,419) for the office trailer (and any related insurance or
relocation costs) (collectively, the “Rental Costs”). Within thirty (30) days
after Landlord’s receipt of (y) any such invoices, together with proof of
payment of such costs as is reasonably satisfactory to Landlord and (z)
unconditional lien releases for all such costs from each contractor,
subcontractor and material supplier that are entitled to place a lien on the
Property under Applicable Laws, in a form acceptable to Landlord and complying
with Applicable Laws, Landlord shall reimburse Tenant for such costs. The
provisions of this Section shall survive the termination of this Lease.
1.4.    In the event the Renewal Event occurs, Tenant, in its sole and absolute
discretion, shall have the right to elect by written notice (the “Short Term
Lease Notice”) delivered to Landlord within ninety (90) days after Tenant’s
receipt of the Renewal Event Notice, to lease the entire Premises (and no less
than the entire Premises) (the “Short Term Lease”) for a period of up to twelve
(12) months after the expiration of the term of the Ligand Lease on
substantially similar terms as Subtenant under the Sublease, except (a) the
Short Term Lease shall be a direct lease with Landlord, (b) the monthly base
rent shall be One Hundred Forty-Two Thousand Four Hundred Eleven and 00/100
Dollars ($142,411.00), (c) there shall be no security deposit, guaranty, letter
of credit or similar security device required, (d) in accordance with Section
18.6 of the Ligand Lease, in the event that Landlord, in its sole and absolute
discretion (without any obligation to do so), elects to perform any capital
repairs and/or replacements, Tenant shall only be required to pay the amortized
costs relating to such capital repairs and/or replacements over the useful life
thereof, as reasonably determined by Landlord, in accordance with generally
accepted accounting principles, (e) Tenant shall have no obligation to pay any
periodic payments into the Reserve Fund, (f) Tenant’s obligations in the Short
Term Lease with respect to Hazardous Materials shall be the same as Tenant’s
obligations under Article 21 of this Lease, (g) Tenant shall be responsible for
all liabilities, costs and expenses relating to compliance with the ADA arising
in connection with or as a result of Tenant’s use and occupancy of the Premises,
including any work performed by Tenant; (h) Landlord shall not be required to
consent to (and Tenant shall not make) any transfer, assignment, sublet, sale or
hypothecation of the Short Term Lease or Tenant’s rights thereunder which would
jeopardize or violate the rules and regulations pertaining to Landlord’s status
as a real estate investment trust and

SMRH:418641422.8
2
 
 
 
0100-922173




--------------------------------------------------------------------------------



(i) the provisions of Sections 2.2 and 2.3 of the Sublease and any other
provisions of the Sublease under which Landlord cannot perform as a result of
property or interests not held by Landlord shall not be included in the Short
Term Lease. Any such lease shall be expressly subject to the conditions set
forth in Sections 4.1(b), 4.1(c) and 4.1(d). Upon Landlord’s receipt of the
Short Term Lease Notice, Landlord and Tenant shall enter into a written lease
that shall include the terms set forth in this Section above. In the event
Landlord does not receive the Short Term Lease Notice within ninety (90) days
after Tenant’s receipt of the Renewal Event Notice, Tenant’s right to lease the
Premises pursuant to the Short Term Lease shall be null and void and of no
further force or effect.
2.Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.
2.1.    This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.
2.2.    “Rentable Area” of the Premises: Approximately 53,740 square feet,
subject to adjustment pursuant to the terms hereof
2.3.    Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Term Commencement Date, subject to adjustment under this
Lease:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Months 1-12
53,740
$2.65 monthly
$142,411.00
$1,708,932.00
Months 13-24
53,740
$2.73 monthly
$146,710.20
$1,760,522.40
Months 25-36
53,740
$2.81 monthly
$151,009.40
$1,812,112.80
Months 37-48
53,740
$2.89 monthly
$155,308.60
$1,863,703.20
Months 49-60
53,740
$2.98 monthly
$160,145.20
$1,921,742.40
Months 61-72
53,740
$3.07 monthly
$164,981.80
$1,979,781.60
Months 73-84
53,740
$3.16 monthly
$169,818.40
$2,037,820.80
Months 85-91
53,740
$3.25 monthly
$174,655.00
$2,095,860.00*

* Note: Based on twelve (12) months of monthly Base Rent
2.4.    Estimated Term Commencement Date: August 22, 2015
2.5.    Estimated Term Expiration Date: March 21, 2023

SMRH:418641422.8
3
 
 
 
0100-922173




--------------------------------------------------------------------------------



2.6.    Security Deposit: $142,411.00, subject to increase in accordance with
the terms hereof
2.7.    Permitted Use: Office and laboratory use in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises or any portion thereof, Landlord or Tenant, including both statutory
and common law and hazardous waste rules and regulations (“Applicable Laws”)
2.8.    Address for Rent Payment:        BMR-10255 Science Center LP
Attention Entity 647
P.O. Box 511415
Los Angeles, California 90051-7970
2.9.
Address for Notices to Landlord:    BMR-10255 Science Center LP

17190 Bernardo Center Drive
San Diego, California 92128
Attn: Vice President, Real Estate Legal
2.10.
Address for Notices to Tenant:    AFFYMETRIX, Inc.
10255 Science Center Drive
San Diego, California 92121

2.11.    Address for Invoices to Tenant:    AFFYMETRIX, Inc.
                        10255 Science Center Drive
                        San Diego, California 92121
2.12.    The following Exhibits are attached hereto and incorporated herein by
reference:
Exhibit A
Premises

Exhibit B
Work Letter

Exhibit B-1
Tenant Work Insurance Schedule

Exhibit B-2
Approved Schematic Plans

Exhibit C
Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D
Landlord’s Initial Repair/Replacement Obligations

Exhibit E
Landlord’s Ongoing Repair/Replacement Obligations

Exhibit F
Form of Letter of Credit

Exhibit G
Rules and Regulations

Exhibit H
Tenant’s Personal Property

Exhibit I
Form of Estoppel Certificate

Exhibit J
Form of Nondisturbance and Attornment Agreement



3.Term. The actual term of this Lease (as the same may be accelerated and
extended pursuant to Article 4 hereof, as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term

SMRH:418641422.8
4
 
 
 
0100-922173




--------------------------------------------------------------------------------



Commencement Date (as defined in Article 4) and end on the date that is
ninety-one (91) months after the actual Term Commencement Date (such date, the
“Term Expiration Date”), subject to earlier termination of this Lease as
provided herein. TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.
4.Possession and Commencement Date.
4.1.    Tenant acknowledges that Ligand Pharmaceuticals, Inc., a Delaware
corporation (“Ligand”) and Landlord are parties to that certain Lease, dated
July 6, 1994, whereby Ligand leases the Premises from Landlord pursuant to the
terms and conditions set forth therein (as amended, the “Ligand Lease”). Ligand
currently subleases the Premises to Tenant’s affiliate eBioscience, Inc., a
California corporation (“Subtenant”) pursuant to that certain Sublease Agreement
dated December 6, 2007 (as amended, the “Sublease”). Subject to (a) the terms
and conditions set forth herein, (b) any holdover by Ligand or Subtenant, (c)
the surrender of the Premises by Ligand and Subtenant in accordance with the
terms and conditions set forth in the Ligand Lease and the Sublease,
respectively and (d) Ligand and Subtenant’s compliance with the terms and
conditions of that certain Consent to Sublease dated as of December 13, 2007, by
and among Landlord, Ligand and Subtenant (the “Original Consent to Sublease”),
as amended by the Consent to Sublease Amendment (as defined below)
(collectively, the “Consent to Sublease”), Landlord shall use commercially
reasonable efforts to tender possession of the Premises to Tenant on the
Estimated Term Commencement Date. Subject to the terms and conditions set forth
in this Article 4 and the Work Letter, Landlord shall use commercially
reasonable efforts to Substantially Complete the work (the “Tenant
Improvements”) required of Landlord described in the Work Letter attached hereto
as Exhibit B (the “Work Letter”), the Additional ADA Work (as defined in Section
5.1), if any, and the performance of that certain equipment repair, replacement
and installation as specifically set forth on Exhibit D attached hereto (the
“Landlord’s Initial Repair/Replacement Obligations”), in each case as of the
Term Commencement Date. Tenant agrees that in the event Landlord is unable to
(g) deliver possession of the Premises on the Estimated Term Commencement Date
for any reason (including as a result of any holdover by Ligand or Subtenant or
failure by Ligand or Subtenant to surrender the Premises to Landlord in
accordance with all of the terms and conditions of the Ligand Lease and the
Sublease, respectively, or to comply with the terms and conditions of the
Consent to Sublease) or (h) Substantially Complete any of the Tenant
Improvements, any Additional ADA Work (as defined in Section 5.1) and/or any of
Landlord’s Initial Repair/Replacement Obligations on or before the Term
Commencement Date, then (k) this Lease shall not be void or voidable, (l)
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, (m) only in the case of subsection (g) above, the Term Expiration
Date shall be extended accordingly and (n) only in the case of subsection (g)
above, Tenant shall not be responsible for the payment of any Base Rent until
the actual Term Commencement Date as described in Section 4.2 occurs (for
purposes of clarity, the foregoing is not intended to limit Tenant’s remedies
expressly set forth in Section 4.8). For purposes of this Lease and the Work
Letter, the term “Substantially Complete” or “Substantial Completion” (p) with
respect to the Tenant Improvements, means that the Tenant Improvements are
substantially complete in accordance with the Approved Plans (as defined in the
Work Letter), except for Punchlist Items (as defined in the Work Letter) which
Landlord has agreed to complete in writing in accordance with the Work Letter,
and a certificate of occupancy or a

SMRH:418641422.8
5
 
 
 
0100-922173




--------------------------------------------------------------------------------



temporary certificate of occupancy (or their equivalent) has been issued, (q)
with respect to the Additional ADA Work (as defined in Section 5.1), means that
the Additional ADA Work is substantially complete, except for minor punch list
items which Landlord has agreed to complete in writing and (r) with respect to
Landlord’s Initial Repair/Replacement Obligations, means that Landlord’s Initial
Repair/Replacement Obligations are substantially complete in accordance with
Exhibit D attached hereto, except for minor punch list items which Landlord has
agreed to complete in writing. Notwithstanding anything in this Lease (including
the Work Letter) to the contrary, Landlord’s obligation to timely achieve
Substantial Completion shall be (y) contingent upon Ligand, Subtenant and
Landlord entering into an amendment to the Original Consent to Sublease, in form
and substance reasonably acceptable to Landlord to permit Landlord to enter the
necessary portions of the Premises to perform Landlord’s Work (as defined in
below) (the “Consent to Sublease Amendment”) and (z) subject to extension on a
day-for-day basis as a result of Force Majeure (as defined below) and/or any
delay caused by Tenant, Subtenant and/or Ligand.
4.2.    The “Term Commencement Date” shall be the day Landlord tenders
possession of the Premises to Tenant. If Landlord’s ability to tender possession
is delayed by action or inaction of Tenant or Subtenant which is not cured
within two (2) business days after Tenant receives written notice thereof from
Landlord (which cure period is not intended to shorten any approval period set
forth in the Work Letter), then the Term Commencement Date shall be the date
that the Term Commencement Date would have occurred but for such delay. Tenant
shall execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after Tenant
takes occupancy of the Premises, in the form attached as Exhibit C hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.
4.3.    At all times from and after the Execution Date (including with respect
to Landlord’s Ongoing Repair/Replacement Obligations (as defined below), as
needed during the Term), Tenant shall allow Landlord and its contractors and
subcontractors entry and access to the necessary portions of the Premises (which
right of entry and access shall include the right to place any construction
trailer(s) or similar temporary structure(s) on the Premises) in order to
perform the Tenant Improvements, the Additional ADA Work (as defined below),
Landlord’s Initial Repair/Replacement Obligations and Landlord’s Ongoing
Repair/Replacement Obligations (collectively, “Landlord’s Work”). Landlord shall
cause the Tenant Improvements to be constructed in the Premises pursuant to the
Work Letter at a cost to Landlord not to exceed (a) Three Million Seven Hundred
Twenty-Four Thousand One Hundred Fifty-Five Dollars ($3,724,155.00) (the “TI
Allowance”), plus (b) up to an additional Forty Thousand Dollars ($40,000) (the
“Restroom Allowance”) to the extent needed for the completion of the restroom
improvements for the Premises comprising a portion of the Tenant Improvements
described in the Approved Plans (the “Restroom Improvements”); provided that,
the TI Allowance shall be reduced dollar-for-dollar by any tenant improvement
allowance used by Tenant with respect to any tenant improvements constructed for
Tenant with respect to the premises leased by Tenant from Landlord’s affiliate
BMR-10240 Science Center Drive LP, a Delaware limited partnership (“BMR-10240”),
located at 10240 Science Center

SMRH:418641422.8
6
 
 
 
0100-922173




--------------------------------------------------------------------------------



Drive, San Diego, California (the “10240 Premises”) in accordance with that
certain Lease dated as of June 20, 2014, by and between BMR-10240 and Tenant
(the “10240 Lease”), so that in no event shall the tenant improvement allowance
for tenant improvements to be constructed by Landlord with respect to the
Premises and the 10240 Premises exceed Three Million Seven Hundred Twenty-Four
Thousand One Hundred Fifty-Five Dollars ($3,724,155.00) in the aggregate, except
to the extent that the Restroom Allowance is needed to complete the Restroom
Improvements for the Premises. For clarification purposes, the term “TI
Allowance” shall mean and refer to the foregoing aggregate amount as
appropriately reduced from time to time as such funds are expended (including by
reimbursement to Tenant pursuant to Section 4.2 of the Work Letter and
reimbursement of the Initial Design Work Amount to Tenant and/or Subtenant
pursuant to the Letter Agreement); provided that, such aggregate amount shall
not apply to, nor shall the TI Allowance be reduced by, the Restroom Allowance
to the extent used by Tenant for the Restroom Improvements constructed for
Tenant at the Premises. The TI Allowance (and the Restroom Allowance, but only
to the extent applicable to the Restroom Improvements) may be applied to the
costs of (m) construction, (n) project review by Landlord (which fee shall equal
two percent (2%) of the cost of the Tenant Improvements and any Additional ADA
Work, including the TI Allowance but excluding the Restroom Allowance), (o)
commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Tenant, and review of such party’s
commissioning report by a licensed, qualified commissioning agent hired by
Landlord, (p) space planning, architect, engineering and other related services
performed by third parties unaffiliated with Tenant, (q) building permits and
other taxes, fees, charges and levies by Governmental Authorities (as defined
below) for permits or for inspections of the Tenant Improvements or any
Additional ADA Work, (r) costs and expenses for labor, material, equipment and
fixtures, provided that no more than ten percent (10%) of the TI Allowance may
be applied towards the purchase or rental of (1) any furniture, personal
property or other non-building system equipment or trade fixtures (including the
Rental Costs) and (2) moving expenses and (s) the project management fee to a
third party project manager (which fee shall not exceed $47,149.50). For
clarification purposes, the foregoing ten percent (10%) limitation on costs and
expenses for furniture, personal property and other non-building system
equipment shall be applied to the aggregate costs and expenses incurred under
both this Lease and the 10240 Lease such that the TI Allowance may only be
applied to up to ten percent (10%) of the aggregate costs and expenses for
furniture, personal property and other non-building system equipment under this
Lease and the 10240 Lease. Similarly, the cap on the project management fee to a
third party project manager shall be applied to the aggregate fees incurred
under both this Lease and the 10240 Lease such that the TI Allowance may only be
used for up to $47,149.50 of the aggregate project management fees to a third
party project manager under this Lease and the 10240 Lease. The Restroom
Allowance may only be applied to the cost of the Restroom Improvements. In no
event shall the TI Allowance or the Restroom Allowance be used for (w) payments
to Tenant or any affiliates of Tenant, (x) except as otherwise provided in this
Section with respect to the TI Allowance, the purchase of any furniture,
personal property or other non-building system equipment, (y) costs resulting
from any default by Tenant of its obligations under this Lease or (z) costs that
are recoverable by Tenant from a third party (e.g., insurers, warrantors, or
tortfeasors).
4.4.    Tenant shall have until the date that is twelve (12) months following
the Term Commencement Date (such date, the “TI Deadline”), to expend the unused
portion of the TI Allowance and the Restroom Allowance, after which date
Landlord’s obligation to fund such costs

SMRH:418641422.8
7
 
 
 
0100-922173




--------------------------------------------------------------------------------



shall expire. Notwithstanding the foregoing, in the event there is any unused
portion of the TI Allowance and/or the Restroom Allowance as of the TI Deadline,
Tenant shall be entitled to a credit against Rent payable under this Lease,
provided such credit shall not exceed Five Dollars ($5.00) per square foot of
the Rentable Area of the Premises. Except as expressly provided in the foregoing
sentence, Tenant shall not be entitled to a credit against Rent payable under
this Lease for any unused TI Allowance and/or Restroom Allowance.
4.5.    Landlord has agreed to endeavor to use Rudolph & Sletten Inc. as the
initial general contractor for the Tenant Improvements; provided that, Landlord
shall have the right, in its sole and absolute discretion, to remove and replace
Rudolph & Sletten Inc. with a general contractor selected by Landlord and
reasonably approved by Tenant. Landlord agrees to allow three (3) subcontractors
(selected by Landlord and reasonably approved by Tenant) to bid on the
mechanical, electrical and plumbing trades in connection with the Tenant
Improvements, provided that Landlord shall have the right to select the final
subcontractors for such work from the bids submitted to Landlord, subject to
Tenant’s reasonable approval. Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony. Notwithstanding anything in
this Lease (including the Work Letter) to the contrary, Landlord’s obligation to
commence the Tenant Improvements, expend any portion of the TI Allowance and to
timely achieve Substantial Completion shall be contingent upon Tenant reasonably
approving in a timely manner Landlord’s selection (and replacement, if
applicable) of the general contractor and the final subcontractors for the
mechanical, electrical and plumbing trades in connection with the Tenant
Improvements in accordance with this Section.
4.6.    Tenant acknowledges that Landlord will be constructing some or all of
Landlord’s Work in the Premises during the term of the Sublease and/or during
the Term. To the fullest extent permitted by Applicable Laws, Tenant hereby
waives and releases Landlord and its affiliates and their respective members,
directors, officers and employees from, and expressly assumes the risk of
injury, loss or damage, including death, from any and all known and unknown
causes arising from, or in connection with the completion of Landlord’s Work,
including any loss or damage to any of Tenant’s personal property, provided,
however, that the foregoing waiver and release shall not be deemed to include,
and Tenant does not waive or release, any claims for actual and direct (as
opposed to indirect, special, exemplary, consequential and punitive) damages
arising from such injury, loss or damage to the extent caused by the gross
negligence or willful misconduct of Landlord or its employees. Except as
expressly provided in Section 4.8, in no event shall Landlord’s performance of
Landlord’s Work (x) cause Tenant’s rent to abate, (y) give rise to any claim by
Tenant for damages or (z) constitute a forcible or unlawful entry, a detainer or
an eviction of Tenant. Notwithstanding Landlord’s performance of Landlord’s
Work, except as expressly set forth in Section 2.4 of the Work Letter, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made and
expressly disclaims any representations or warranties, express or implied, with
respect to Landlord’s Work (including without limitation with respect to its
suitability for the conduct of Tenant’s business), and Tenant’s ongoing repair
and maintenance obligations under the Lease shall remain in full force and
effect. Tenant covenants and agrees to reasonably cooperate with Landlord and
Landlord’s contractors and subcontractors in connection with the construction of
Landlord’s Work. Following Substantial Completion of the Tenant Improvements,
Landlord agrees to use commercially reasonable efforts (which efforts shall in
no event be interpreted to require Landlord

SMRH:418641422.8
8
 
 
 
0100-922173




--------------------------------------------------------------------------------



to file or pursue any litigation) to enforce any warranties received by Landlord
with respect to the Tenant Improvements.
4.7.    Notwithstanding any provision in this Lease to the contrary, in the
event that the Ligand Lease is terminated prior to its natural expiration for
any reason solely caused by Ligand (i.e., not arising from, caused by or in any
way connected to Subtenant’s or Tenant’s actions or inactions), then Landlord
shall have the right, at Landlord’s election (in its sole and absolute
discretion), to either: (a) cause Subtenant to attorn to Landlord pursuant to
and in accordance with the terms of the Consent to Sublease or (b) allow the
Sublease to terminate concurrently with the termination of the Ligand Lease by
its terms. If Landlord makes the election in subsection (b) of the immediately
precedeing sentence, then (m) Subtenant shall be deemed to have surrendered
possession of the Premises, (n) Tenant shall be deemed to be in occupancy of the
Premises for purposes of this Lease, (o) Tenant’s possession and occupancy of
the Premises shall be governed by the provisions of this Lease (as required to
be amended as set forth below) and (p) no later than ten (10) days after such
termination date, Landlord and Tenant shall enter into an amendment of this
Lease (on Landlord’s form) providing that (x) the Term Commencement Date shall
be accelerated to the date that is concurrent with the termination date of the
Ligand Lease and the Sublease, (y) Tenant’s obligation to pay (i) Base Rent to
Landlord for the Premises during the period from the accelerated Term
Commencement Date through August 22, 2015 shall be equal to the “Base Rent”
payable by Subtenant under the terms of the Sublease for such period per month
(which for purposes of clarity shall mean the “Base Rent” set forth in Section
1.1 of the Sublease, as escalated therein), after which period the amount of the
Base Rent shall be as set forth in the chart in Section 2.3, except that the
dates in such chart would be based on the Estimated Term Commencement Date
rather than the accelerated Term Commencement Date and (ii) Additional Rent to
Landlord shall be as provided in Article 7 below, without any offset, reduction
or abatement except as expressly provided in Section 4.8, Article 7, Article 24
or Article 25, and (z) the Term Expiration Date shall be extended to be
coterminous with the expiration of the 10240 Lease (the “Lease Amendment”). Upon
any such termination of the Ligand Lease, Landlord shall provide Tenant with
written notice of Landlord’s election pursuant to this Section hereof. In the
event Landlord elects to accelerate the Term Commencement Date pursuant to
Subsection 4.7(b) hereof, any failure to execute and deliver the Lease Amendment
shall not affect or negate Tenant’s obligations under this Lease (as required to
be amended as set forth above) and shall not affect Tenant’s liability under
this Lease, however, any such failure on the part of Tenant shall constitute a
Default by Tenant under this Lease. In no event shall Landlord be liable for any
prepaid rents or security deposit paid by Subtenant to Ligand under the
Sublease, nor shall Landlord be liable for any other defaults of Ligand under
the Sublease.
4.8.    In the event that Substantial Completion of the Tenant Improvements does
not occur by the Outside Date (as defined below), then Tenant’s obligation to
pay Base Rent shall abate on a day-for-day basis (commencing as of the first day
of the eighth (8th) month of the initial Term) for each one (1) full day in the
period from the Outside Date until the date upon which the Tenant Improvements
are Substantially Complete (the “Abatement Remedy”); provided that, at any point
after the occurrence of the Outside Date, the Abatement Remedy shall be tolled
on a day-for-day basis as a result of any Force Majeure (as defined below)
and/or any Tenant Delay (as defined below). The term “Outside Date” means
September 1, 2015, as such date shall be extended on a

SMRH:418641422.8
9
 
 
 
0100-922173




--------------------------------------------------------------------------------



day-for-day basis as a result of any Force Majeure and any Tenant Delay. In
addition to the foregoing, if Substantial Completion of the Tenant Improvements
has not occurred on or before the Self-Help Outside Date (as defined below),
then Tenant may elect to complete the construction of the Tenant Improvements in
accordance with the terms and conditions of this Lease and the Work Letter by
delivering to Landlord written notice of such election within fifteen (15) days
after the Self-Help Outside Date (the “Self-Help Remedy”). If Landlord does not
receive notice from Tenant electing to exercise the Self-Help Remedy within such
fifteen (15) day period, then Tenant shall be deemed to have waived the
Self-Help Remedy and the Self-Help Remedy shall be void and of no further force
or effect. The term “Self-Help Outside Date” means January 1, 2016, as such date
shall be extended on a day-for-day basis as a result of any Force Majeure and
any Tenant Delay. In the event that Tenant elects to exercise Tenant’s Self-Help
Remedy, (a) Landlord shall continue to contribute the TI Allowance and Restroom
Allowance toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements in accordance with this Lease and the
Work Letter, and (b) Tenant shall be entitled to reimbursement by Landlord of
Tenant’s actual reasonable and necessary, out-of-pocket costs and expenses
incurred in completing the construction of the Tenant Improvements in accordance
with this Lease and the Work Letter. Landlord shall contribute and reimburse any
amounts owed to Tenant pursuant to Subsections 4.8(a) and 4.8(b) within thirty
(30) days following Landlord’s receipt from Tenant of a detailed invoice setting
forth a particularized breakdown of the costs and expenses incurred and paid in
connection with Tenant’s completion of the Tenant Improvements accompanied by
proof reasonably acceptable to Landlord of the costs incurred and paid by Tenant
and unconditional lien releases for all such costs from each contractor,
subcontractor and material supplier that are entitled to place a lien on the
Property under Applicable Laws, in a form acceptable to Landlord and complying
with Applicable Laws, from the contractor and each subcontractor with respect to
the amount to be contributed and/or reimbursed; provided, that in no event shall
Landlord be obligated to contribute or reimburse any amounts in excess of the TI
Allowance. Tenant shall only use the contractors selected by Landlord pursuant
to Section 4.5 and the Work Letter, and Landlord shall reasonably cooperate with
Tenant in connection with Tenant’s completion of the Tenant Improvements. If
Tenant timely elects to exercise the Self-Help Remedy, then, in no event shall
Tenant’s right to receive the Abatement Remedy extend beyond the earlier to
occur of (j) the Substantial Completion of the Tenant Improvements and (k) the
date (as of the date that Landlord receives notice from Tenant that it intends
to exercise the Self-Help Remedy) indicated on the general contractor’s schedule
for the Tenant Improvements for Substantial Completion of the Tenant
Improvements (the “Abatement Termination Date”). Upon the Abatement Termination
Date, the Abatement Remedy shall immediately cease and be of no further force or
effect. The Abatement Termination Date shall be subject to extension on a
day-for-day basis as a result of delay caused by any of the following, but only
to the extent that such circumstance actually delays Substantial Completion of
the Tenant Improvements: (r) Changes (as defined in the Work Letter) in the
Tenant Improvements requested by Landlord and (s) Landlord’s delay (beyond any
time period allowed by this Lease or the Work Letter) in responding to any
inquiries or requests from Tenant for approvals from Landlord relating to the
Tenant Improvements; provided, however, the Abatement Termination Date shall not
be extended hereunder unless such act or omission set forth in subsection (s)
above is not cured within two (2) business days after Landlord receives written
notice thereof from Tenant (for purposes of clarity, such cure period is not
intended to shorten any approval period set forth in the Work Letter). For
purposes herein, “Tenant Delay” means (y) any delay caused by any Changes (as
defined in the Work Letter) requested

SMRH:418641422.8
10
 
 
 
0100-922173




--------------------------------------------------------------------------------



by Tenant and/or (z) any other delay caused by any action or inaction of Tenant,
Subtenant or Ligand; provided, however, if any such delay is the result of an
act or omission of Tenant, Subtenant or Ligand, then Tenant Delay shall not
accrue unless such act or omission is not cured within two (2) business days
after Tenant receives written notice thereof from Landlord (for purposes of
clarity, such cure period is not intended to shorten any approval period set
forth in the Work Letter).
5.Condition of Premises.
5.1.    In the event that, in conjunction with the Tenant Improvements, the City
of San Diego expressly requires any additional work to the parking facilities,
sidewalks, slopes or other exterior portions of the Premises to comply with
“path of travel” ADA requirements (the “Additional ADA Work”), Landlord shall
perform such Additional ADA Work at Landlord’s sole cost and expense (without
reimbursement as an Operating Expense or from the TI Allowance). Landlord’s
obligation to perform the Additional ADA Work shall terminate, expire and be of
no further force and effect as of the Term Commencement Date, except for any
Punchlist Items that Landlord has agreed to complete in accordance with the Work
Letter.
5.2.    During the Term, in the event Landlord receives written notice from
Tenant of a current or imminent malfunction or breakdown that requires repair or
replacement (provided that the contents of such notice and the requirement of
repair or replacement shall be confirmed and validated by an independent third
party contractor reasonably selected by Landlord and experienced in comparable
repair and replacement of similar equipment) of any of the items listed on
Exhibit E attached hereto (the “Landlord’s Ongoing Repair/Replacement
Obligations”), then Landlord, at its sole cost and expense and not as an
Operating Expense (but only up to the Repair/Replacement Cost Cap (as defined
below)), pursuant to arm’s length, commercially reasonable contracts with
qualified, independent, third-party contractors reasonably selected by Landlord,
shall be responsible for repairing or replacing such malfunctioning or broken
equipment; provided, however, that in no event shall Landlord be responsible for
any costs therefor in excess of Sixty-One Thousand Dollars ($61,000.00) in the
aggregate (the “Repair/Replacement Cost Cap”). With respect to any replacement,
Landlord’s obligation pursuant to this Section shall at all times be subject to
Landlord’s right to replace such equipment with similar equipment in its sole
discretion based on changes in the manufacturer, model, contractor and costs of
the equipment set forth on Exhibit E attached hereto. Subject to the provisions
of Section 8.1, Tenant shall be responsible for all costs relating to the repair
and/or replacement of the equipment listed on Exhibit E in excess of the
Repair/Replacement Cost Cap. At Landlord’s option, Tenant shall either advance
to Landlord any portion of the repair or replacement costs to be paid by Tenant
or immediately reimburse Landlord for any costs expended by Landlord in excess
of the Repair/Replacement Cost Cap; provided, however, that to the extent that
such costs are capital expenditures that constitute Operating Expenses, the
provisions of Section 8.1 shall govern the payment of such costs.
5.3.    Without limiting the Warranty Period (as defined in Section 2.4 of the
Work Letter), Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of the Premises or with respect to the suitability of the Premises for the
conduct of Tenant’s business. Tenant acknowledges that (a) Tenant is an
affiliate of Subtenant, the current sublessee of the Premises pursuant to the
Sublease, and is fully familiar

SMRH:418641422.8
11
 
 
 
0100-922173




--------------------------------------------------------------------------------



with the condition of the Premises and agrees to take the same in its condition
“as is” as of the Term Commencement Date and (b) Landlord shall have no
obligation to alter, repair or otherwise prepare the Premises for Tenant’s
continued occupancy or to pay for or construct any improvements to the Premises,
except with respect to the performance of Landlord’s Work and the payment of the
TI Allowance and Restroom Allowance, in each case subject to and in accordance
with the terms of this Lease and the Work Letter. Except for Punchlist Items
that Landlord has agreed to complete in accordance with the Work Letter (and
without limiting Landlord’s obligations under this Lease), Tenant’s taking of
possession of the Premises shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the Premises were at such time
in good, sanitary and satisfactory condition and repair.
6.[Intentionally omitted]
7.Rent.
7.1.    Tenant shall pay to Landlord as Base Rent for the Premises, commencing
on the Term Commencement Date, the sums set forth in Section 2.3. Base Rent
shall be paid in equal monthly installments as set forth in Section 2.3, each in
advance on the first day of each and every calendar month during the Term.
Notwithstanding the foregoing, provided that Tenant is not in Default, Tenant
shall be entitled to receive an abatement of Base Rent for months two (2)
through seven (7) of the initial Term (the “Base Rent Abatement Period”) in an
aggregate amount not to exceed Eight Hundred Fifty-Four Thousand Four Hundred
Sixty Six Dollars ($854,466.00) (the “Base Rent Abatement”) (for purposes of
clarity, Tenant shall be responsible for all other Rent due pursuant to the
terms of this Lease during the Base Rent Abatement Period). Tenant acknowledges
and agrees that the foregoing Base Rent Abatement has been granted to Tenant as
additional consideration for entering into this Lease, and for agreeing to pay
the Base Rent and perform the terms and conditions otherwise required under this
Lease. If Tenant shall be in Default under this Lease, then Tenant’s right to
receive the Base Rent Abatement for the Base Rent Abatement Period shall
automatically terminate as of the date of such Default and Tenant shall
immediately be obligated to begin paying Base Rent for the Premises in full;
provided, however, that notwithstanding any provision to the contrary set forth
in Article 31 of this Lease, in no event shall Tenant be liable to Landlord for
any Base Rent abated prior to such Default unless and until this Lease is
terminated as a result of a Default by Tenant. Upon any termination of this
Lease as a result of a Default by Tenant, Tenant shall be liable to Landlord for
all Base Rent abated prior to such Default. Except in connection with an Exempt
Transfer, the Base Rent Abatement shall be personal to the original Tenant and
shall only apply to the extent that the original Tenant (and not any assignee,
or any sublessee or other transferee of the original Tenant’s lease in this
Lease) is the Tenant under this Lease during such Base Rent Abatement Period.
7.2.    In addition to Base Rent, Tenant shall pay to Landlord as additional
rent (“Additional Rent”) at times hereinafter specified in this Lease (a)
amounts related to Insurance Costs and Taxes (each as defined below), (b) the
Property Management Fee (as defined below), (c) Operating Expenses (as defined
below), (d) all Association Fees and (e) any other amounts that Tenant assumes
or agrees to pay under the provisions of this Lease that are owed to Landlord,
including any and all other sums that may become due by reason of any default of
Tenant or failure on Tenant’s part to

SMRH:418641422.8
12
 
 
 
0100-922173




--------------------------------------------------------------------------------



comply with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.
7.3.    Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America at the office of Landlord as set forth in
Section 2.8 or to such other person or at such other place as Landlord may from
time designate in writing. In the event the Term commences or ends on a day
other than the first day of a calendar month, then the Rent for such fraction of
a month shall be prorated for such period on the basis of the number of days in
the month and shall be paid at the then-current rate for such fractional month.
7.4.    Except with respect to the Base Rent Abatement provided in Section 7.1
hereof, Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided in
this Lease, any casualty or taking, or (d) except as expressly provided in
Section 4.8, any other occurrence; and Tenant waives all rights now or hereafter
existing to terminate or cancel this Lease or quit or surrender the Premises or
any part thereof, or to assert any defense in the nature of constructive
eviction to any action seeking to recover rent. Tenant’s obligation to pay Rent
with respect to any period or obligations arising, existing or pertaining to the
period prior to the date of the expiration or earlier termination of the Term or
this Lease shall survive any such expiration or earlier termination; provided,
however, that nothing in this sentence shall in any way affect Tenant’s
obligations with respect to any other period.
8.Operating Expenses.
8.1.    As used herein, the term “Operating Expenses” means all actual
third-party, out-of-pocket costs and expenses of any kind paid or incurred by
Landlord in connection with (a) Landlord’s maintenance, repair and replacement
obligations under Section 18.1 including, without limitation, all license,
permits and inspection fees and contractual costs for services purchased by
Landlord in connection with Landlord’s obligations under Section 18.1 and (b)
Landlord’s rights under Section 18.6.
8.2.    Tenant shall pay or reimburse Landlord for all Operating Expenses
incurred by Landlord within ten (10) business days of Tenant’s receipt of a
written invoice from Landlord accompanied by proof reasonably detailing the
Operating Expenses incurred. Notwithstanding the immediately preceding sentence,
Tenant shall not be responsible for any Operating Expenses attributable to costs
actually paid or incurred by Landlord, but which are first billed to Tenant more
than twenty-four (24) months after the end of the calendar year that Landlord
actually paid or incurred such costs; provided that, notwithstanding the
foregoing, Tenant shall at all times be responsible for paying (and such time
limitation shall not apply to) any Operating Expenses attributable to costs that
are not within the reasonable control of Landlord and for which Landlord did not
actually receive a written request for payment of such costs prior to the
expiration of such twenty-four (24) month period. Any capital expenditures
incurred by Landlord as Operating Expenses shall be amortized over the useful
life thereof, as reasonably determined by Landlord, in accordance with generally
accepted accounting principles and billed to Tenant on a monthly basis;
provided, however, Landlord shall pay, at its sole cost and expense, any capital
expenditures to the

SMRH:418641422.8
13
 
 
 
0100-922173




--------------------------------------------------------------------------------



extent that such costs would otherwise be Operating Expenses and were incurred
to remedy non-compliance as of the Execution Date with Applicable Laws (provided
the foregoing is expressly subject to Section 12.10 and for purposes of clarity,
the responsibility of all costs associated with the Tenant Improvements,
Additional ADA Work and Landlord’s Initial Repair/Replacement Obligations shall
be governed by Article 4, Section 5.1 and the Work Letter, as applicable).
Notwithstanding anything to the contrary contained in this Lease, Operating
Expenses shall not include any (a) costs or expenses to the extent Landlord has
received reimbursement from any third party or insurance proceeds (provided that
Landlord’s collection costs shall constitute Operating Expenses), and (b) any
costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of this Lease or the willful or intentional violation by Landlord of
Applicable Laws. Tenant’s obligations under this Section 8.2 shall survive the
expiration or earlier termination of the Lease.
8.3.    Any amount due under this Section for any period that is less than a
full month shall be prorated for such fractional month on the basis of the
number of days in the month.
8.4.    Tenant shall not be responsible for Operating Expenses attributable to
the time period prior to the Term Commencement Date; provided, however, that
nothing herein shall be deemed to relieve Ligand or Subtenant of their
respective obligations under the Ligand Lease and Sublease, respectively.
Subject to the terms of Article 31, Tenant’s responsibility for Operating
Expenses shall continue to the latest of (a) the date of termination of the
Lease, (b) the date Tenant has fully vacated the Premises and (c) if termination
of the Lease is due to a default by Tenant, the later of the (i) date of rental
commencement of a replacement tenant and (ii) natural expiration date of the
Lease.
8.5.    Operating Expenses for the calendar year in which Tenant’s obligation to
reimburse Landlord commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord.
8.6.    Within ten (10) business days after the end of each calendar month,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or the Work
Letter.
9.Taxes.
9.1.    Commencing on the Term Commencement Date and continuing for each
calendar year or, at Landlord’s option, tax year (each such “tax year” being a
period of twelve (12) consecutive calendar months for which the applicable
taxing authority levies or assesses Taxes), for the balance of the Term Tenant
shall pay to Landlord the amount of all Taxes levied and assessed for any such
year upon the Premises. “Taxes” means all government impositions, including
property tax costs consisting of real and personal property taxes and
assessments (including amounts due under any improvement bond upon the Premises
or any portion thereof) or assessments in lieu thereof imposed by any federal,
state, regional, local or municipal governmental authority, agency or
subdivision (each, a “Governmental Authority”); taxes on or measured by gross
rentals received from the rental

SMRH:418641422.8
14
 
 
 
0100-922173




--------------------------------------------------------------------------------



of space at the Premises; taxes based on the square footage of the Premises or
any portion thereof, as well as any parking charges, utilities surcharges or any
other costs levied, assessed or imposed by, or at the direction of, or resulting
from Applicable Laws or interpretations thereof, promulgated by any Governmental
Authority in connection with the use or occupancy of the Premises or the parking
facilities serving the Premises; taxes on this transaction or any document to
which Tenant is a party creating or transferring an interest in the Premises;
any fee for a business license to operate an office building; and any expenses,
including the reasonable cost of attorneys or experts, reasonably incurred by
Landlord in seeking reduction by the taxing authority of the applicable taxes,
less tax refunds obtained as a result of an application for review thereof.
Taxes shall not include any net income, franchise, capital stock, estate or
inheritance taxes, or taxes that are the personal obligation of Tenant.
9.2.    Tenant shall be solely responsible for the payment of any and all taxes
levied upon personal property and trade fixtures located at the Premises, and
shall pay the same at least ten (10) business days prior to delinquency.
9.3.    [Intentionally Omitted]
9.4.    Tenant shall not be responsible for Taxes attributable to the time
period prior to the Term Commencement Date, except as provided in the Sublease.
Tenant’s responsibility for Taxes shall continue to the latest of (a) the date
of termination of the Lease, (b) the date Tenant has fully vacated the Premises
and (c) if termination of the Lease is due to a default by Tenant, the date of
rental commencement of a replacement tenant.
9.5.    Taxes for the calendar year in which Tenant’s obligation to share
therein commences and for the calendar year in which such obligation ceases
shall be prorated on a basis reasonably determined by Landlord. Taxes that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Taxes.
9.6.    Within ten (10) days after the end of each calendar month, Tenant shall
submit to Landlord an invoice, or, in the event an invoice is not available, an
itemized list, of all costs and expenses that (a) Tenant has incurred (either
internally or by employing third parties) during the prior month and (b) for
which Tenant reasonably believes it is entitled to reimbursements from Landlord
pursuant to the terms of this Lease or that Tenant reasonably believes is the
responsibility of Landlord pursuant to the terms of this Lease or the Work
Letter.
10.Property Management Fee. Tenant shall pay to Landlord on the first day of
each calendar month of the Term, as Additional Rent, the Property Management Fee
(as defined below). The “Property Management Fee” shall equal two percent (2%)
of Base Rent due from Tenant. Tenant shall pay the Property Management Fee with
respect to the entire Term, including any extensions thereof or any holdover
periods, regardless of whether Tenant is obligated to pay Base Rent, Operating
Expenses or any other Rent with respect to any such period or portion thereof.
For the first seven (7) months of the Term, the Property Management Fee shall be
calculated as if Tenant were paying One Hundred Forty Two Four Hundred Eleven
Dollars ($142,411.00) per month for Base Rent.

SMRH:418641422.8
15
 
 
 
0100-922173




--------------------------------------------------------------------------------



11.Security Deposit.
11.1.    Tenant shall deposit with Landlord on or before the Execution Date the
sum set forth in Section 2.6 (the “Security Deposit”), which sum shall be held
by Landlord as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease to be kept and performed by Tenant
during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease. If Tenant
Defaults (as defined below) with respect to any provision of this Lease,
including any provision relating to the payment of Rent, then Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease. The provisions of this Article shall survive the
expiration or earlier termination of this Lease. TENANT HEREBY WAIVES THE
REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.
11.2.    In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.
11.3.    Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.
11.4.    If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, or any balance thereof,
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.
11.5.    [Intentionally omitted.]
11.6.    If the Security Deposit shall be in cash, Landlord shall hold the
Security Deposit in an account at a banking organization selected by Landlord;
provided, however, that Landlord shall not be required to maintain a separate
account for the Security Deposit, but may intermingle it with other funds of
Landlord. Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit. Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.
11.7.    The Security Deposit may be in the form of cash, a letter of credit or
any other security instrument acceptable to Landlord in its sole discretion.
Tenant may at any time, except when Tenant is in Default (as defined below),
deliver a letter of credit (the “L/C Security”) as the entire Security Deposit,
as follows:

SMRH:418641422.8
16
 
 
 
0100-922173




--------------------------------------------------------------------------------



(a)    If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit F issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension, such legal costs not to exceed Two Thousand Five
Hundred Dollars ($2,500.00).
(b)    If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.
(c)    Landlord may draw upon the L/C Security, and hold and apply the proceeds
in the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date forty-five (45)
days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or facsimile). This
Section does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances.
(d)    Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security,

SMRH:418641422.8
17
 
 
 
0100-922173




--------------------------------------------------------------------------------



causing Tenant no legally recognizable damage. Landlord shall hold the proceeds
of any draw in the same manner and for the same purposes as a cash Security
Deposit. In the event of a wrongful draw, the parties shall cooperate to allow
Tenant to post replacement L/C Security simultaneously with the return to Tenant
of the wrongfully drawn sums, and Landlord shall upon request confirm in writing
to the issuer of the L/C Security that Landlord’s draw was erroneous.
(e)    If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.
11.Use.
12.1.    Tenant shall use the Premises for the Permitted Use, and shall not use
the Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.
12.2.    Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Premises
or any portion thereof, and shall, upon five (5) days’ written notice from
Landlord, discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof.
12.3.    Tenant shall not do or permit to be done anything that will invalidate
or increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Premises or any portion thereof, and shall comply
with all rules, orders, regulations and requirements of the insurers of the
Premises or any portion thereof, and Tenant shall promptly, upon demand,
reimburse Landlord for any additional premium charged for such policy by reason
of Tenant’s failure to comply with the provisions of this Article.
12.4.    Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.
12.5.    No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made to existing locks
or the mechanisms thereof without Landlord’s prior written consent. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

SMRH:418641422.8
18
 
 
 
0100-922173




--------------------------------------------------------------------------------



12.6.    No awnings or other projections shall be attached to any outside wall
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills. No equipment, furniture or other items of personal property
shall be placed on any exterior balcony without Landlord’s prior written
consent.
12.7.    No sign, advertisement or notice (“Signage”) shall be exhibited,
painted or affixed by Tenant on any exterior part of the Premises without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed. Signage shall conform to Landlord’s design criteria. For any
Signage, Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits
for such Signage in compliance with Applicable Laws and (b) design, fabricate,
install and maintain such Signage in a first-class condition. Tenant shall be
responsible for reimbursing Landlord for costs incurred by Landlord in removing
any of Tenant’s Signage upon the expiration or earlier termination of the Lease.
Subject to the provisions of this Section and conformance with all Applicable
Laws, Tenant shall have the right to have (m) Building top Signage facing
Genesee Avenue and/or Science Center Drive at Tenant’s election and (n) in the
event there is any monument Signage for the Project with more than one slot, the
top slot in such monument Signage; provided, in each case, that, such Signage
rights shall be contingent upon (y) the Premises being at least as large as on
the Execution Date and (z) Tenant occupying the entire Premises. At Landlord’s
option, Landlord may install any such Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.
12.8.    Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.
12.9.    Tenant shall not (a) use or allow the Premises to be used for immoral,
unlawful or objectionable purposes or (b) cause, maintain or permit any nuisance
or waste in, on or about the Premises.
12.10.    Notwithstanding any other provision herein to the contrary, except as
expressly provided in Section 5.1, Tenant shall be responsible for all
liabilities, costs and expenses arising out of or in connection with the
compliance of the Premises with the Americans with Disabilities Act, 42 U.S.C. §
12101, et seq., and any state and local accessibility laws, codes, ordinances
and rules (collectively, and together with regulations promulgated pursuant
thereto, the “ADA”), and Tenant shall indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold Landlord and
its affiliates, employees, agents and contractors; and any lender, mortgagee or
beneficiary (each, a “Lender” and, collectively with Landlord and its
affiliates, employees, agents and contractors, the “Landlord Indemnitees”)
harmless from and against any demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages, suits or judgments, and all
reasonable expenses (including reasonable attorneys’ fees, charges and
disbursements, regardless of whether the applicable demand, claim, action, cause
of action or suit is voluntarily withdrawn or dismissed) incurred in
investigating or resisting the same (collectively,

SMRH:418641422.8
19
 
 
 
0100-922173




--------------------------------------------------------------------------------



“Claims”) arising out of any such failure of the Premises to comply with the
ADA. The Premises have not undergone inspection by a Certified Access Specialist
(as defined in California Civil Code Section 55.52). The provisions of this
Section shall survive the expiration or earlier termination of this Lease.
12.Rules and Regulations, CC&Rs and Parking Facilities.
13.1.    Tenant shall faithfully observe and comply with the rules and
regulations adopted by Landlord and attached hereto as Exhibit G, together with
such other reasonable and nondiscriminatory rules and regulations as are
hereafter promulgated by Landlord in its sole and absolute discretion (the
“Rules and Regulations”).
13.2.    This Lease is subject to any recorded covenants, conditions or
restrictions on the Project (or any portion thereof) or Property, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time (the “CC&Rs”); provided that any such amendments, restatements,
supplements or modifications do not materially modify Tenant’s rights or
obligations hereunder. Tenant shall comply with the CC&Rs and shall be
responsible for all assessments, fees, charges and expenses paid or incurred by
Landlord under the CC&Rs with respect to the Premises (collectively, the
“Association Fees”). Landlord may bill Tenant for the Association Fees on a
monthly basis and Tenant shall be obligated to pay or reimburse Landlord for any
Association Fees billed within ten (10) business days after Tenant’s receipt of
an invoice (along with proof reasonably detailing such Association Fees to
Tenant).
13.3.    Tenant shall have a non-exclusive, irrevocable license to use the
parking facilities serving the Premises during the Term at no additional cost.
13.Control by Landlord.
14.1.    Landlord reserves full control over the Premises to the extent not
inconsistent with Tenant’s enjoyment of the same as provided by this Lease. This
reservation includes Landlord’s right to subdivide the Premises; convert the
Premises to condominium units; change the size of the Premises by selling all or
a portion of the Premises or adding real property and any improvements thereon
to the Premises; grant easements and licenses to third parties; and maintain or
establish ownership of the Premises separate from fee title to the Property;
provided, however, that such rights shall be exercised in a way that does not
materially adversely affect Tenant’s beneficial use and occupancy of the
Premises, including the Permitted Use and Tenant’s access to the Premises.
14.2.    Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability or material obligations for Tenant (except to
the extent required by Applicable Laws) or that deprives Tenant of the quiet
enjoyment and use of the Premises as provided for in this Lease.
14.3.    Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if (a) with respect to Subsections 14.3(v) through
14.3(y), Tenant so requests, and (b) with respect to Subsection 14.3(z), if
Landlord so requests), and upon twenty-four (24) hours’

SMRH:418641422.8
20
 
 
 
0100-922173




--------------------------------------------------------------------------------



prior notice (provided that no time restrictions shall apply or advance notice
be required if an emergency necessitates immediate entry), enter the Premises to
(v) inspect the same and to determine whether Tenant is in compliance with its
obligations hereunder, (w) supply any service Landlord is required to provide
hereunder, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time during the Term. In no event
shall Tenant’s Rent abate as a result of Landlord’s activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant as is reasonably
possible. Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises. If an emergency necessitates immediate access to the
Premises, Landlord may use whatever force is necessary to enter the Premises,
and any such entry to the Premises shall not constitute a forcible or unlawful
entry to the Premises, a detainer of the Premises, or an eviction of Tenant from
the Premises or any portion thereof.
14.Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.
15.Utilities and Services.
16.1.    Without limiting expenses that Landlord is obligated to pay for under
this Lease, Tenant shall, at its sole cost and expense, promptly and properly
observe and comply with (including in the making by Tenant of any Alterations to
the Premises) all present and future orders, regulations, directions, rules,
laws, ordinances, and requirements of all Governmental Authorities arising from
the use or occupancy of, or applicable to, the Premises or any portion thereof.
16.2.    Tenant shall, at Tenant’s sole cost and expense, procure and maintain
contracts, with copies of the same and of any related records furnished promptly
to Landlord after execution thereof, in customary form and substance for, and
with contractors specializing and experienced in, the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (a) heating, ventilating and air conditioning (“HVAC”) equipment, (b)
boilers and pressure vessels, (c) fire extinguishing systems, including fire
alarm and smoke detection devices, (d) landscaping and irrigation systems, (e)
roof coverings and drains, (f) clarifiers, (g) basic utility feeds to the
perimeter of the Building and (h) any other equipment reasonably required by
Landlord. Notwithstanding the foregoing, Landlord reserves the right, upon
notice to Tenant, to procure and maintain any or all of such service contracts,
and if Landlord so elects, Tenant shall reimburse Landlord, upon demand, for the
costs thereof.
16.3.    Within sixty (60) days after the Term Commencement Date, and within
sixty (60) days after the beginning of each calendar year during the Term,
Landlord shall give Tenant a written estimate for such calendar year of the cost
of utilities, if not separately metered, insurance provided by Landlord
(“Insurance Costs”), and expenses in connection with any maintenance of the
Premises

SMRH:418641422.8
21
 
 
 
0100-922173




--------------------------------------------------------------------------------



that may be performed by Landlord under this Lease, subject to the terms of
Section 8.1. Tenant shall pay such estimated amount to Landlord in advance in
equal monthly installments. Within ninety (90) days after the end of each
calendar year, Landlord shall furnish to Tenant a statement showing in
reasonable detail the costs incurred by Landlord for the operation and
maintenance of the Premises during such year (the “Annual Statement”), along
with proof that reasonably details such costs to Tenant, and Tenant shall pay to
Landlord the costs incurred in excess of the payments previously made by Tenant
within ten (10) business days of receipt of the Annual Statement. In the event
that the payments previously made by Tenant for the operation and maintenance of
the Premises exceed Tenant’s obligation, such excess amount shall be credited by
Landlord to the Rent or other charges next due and owing, provided that, if the
Term has expired, Landlord shall remit such excess amount to Tenant.
16.4.    Tenant shall make all arrangements for and pay for all water,
electricity, air, sewer, refuse, gas, heat, light, power, telephone service and
any other service or utility Tenant required at the Premises.
16.5.    Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure to furnish any utility or service, whether or not such
failure is caused by accidents; breakage; casualties (to the extent not caused
by the party claiming Force Majeure); Severe Weather Conditions (as defined
below); physical natural disasters (but excluding weather conditions that are
not Severe Weather Conditions); strikes, lockouts or other labor disturbances or
labor disputes (other than labor disturbances and labor disputes resulting
solely from the acts or omissions of the party claiming Force Majeure); acts of
terrorism; riots or civil disturbances; wars or insurrections; shortages of
materials (which shortages are not unique to the party claiming Force Majeure);
government regulations, moratoria or other governmental actions, inactions or
delays; failures by third parties to deliver gas, oil or another suitable fuel
supply, or inability of the party claiming Force Majeure, by exercise of
reasonable diligence, to obtain gas, oil or another suitable fuel; or other
causes beyond the reasonable control of the party claiming that Force Majeure
has occurred (collectively, “Force Majeure”); or, to the extent permitted by
Applicable Laws, Landlord’s negligence. In the event of such failure, Tenant
shall not be entitled to termination of this Lease or any abatement or reduction
of Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease. “Severe Weather Conditions” means weather conditions
that are materially worse than those that reasonably would be anticipated for
the Property at the applicable time based on historic meteorological records.
16.6.    Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.
16.7.    Tenant shall not, without Landlord’s prior written consent, use any
device in the Premises (including data processing machines) that will in any way
increase the amount of ventilation, air exchange, gas, steam, electricity or
water beyond the existing capacity of the Premises usually furnished or supplied
for the Permitted Use.
16.8.    Tenant shall maintain, repair and (if necessary) replace the existing
generator serving the Premises (the “Generator”) at its sole cost and expense.
Landlord expressly disclaims any

SMRH:418641422.8
22
 
 
 
0100-922173




--------------------------------------------------------------------------------



warranties with regard to the Generator, including any warranty of
merchantability or fitness for a particular purpose. The provisions of Section
16.5 of this Lease shall apply to the Generator.
16.9.    For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year. Tenant shall retain records of utility usage at the Premises,
including invoices and statements from the utility provider, for at least sixty
(60) months, or such other shorter period of time as may be requested by
Landlord. Tenant acknowledges that any utility information for the Premises may
be shared with third parties, including Landlord’s consultants and Governmental
Authorities. In the event that Tenant fails to comply with this Section, Tenant
hereby authorizes Landlord to collect utility usage information directly from
the applicable utility providers, and Tenant shall pay Landlord a fee of Five
Hundred Dollars ($500) per month to collect such utility usage information. In
addition to the foregoing, Tenant shall comply with all Applicable Laws related
to the disclosure and tracking of energy consumption at the Premises. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.
16.Alterations.
17.1.    Tenant shall make no alterations, additions or improvements in or to
the Premises or engage in any construction, demolition, reconstruction,
renovation or other work (whether major or minor) of any kind in, at or serving
the Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold, condition or delay; provided,
however, that, in the event any proposed Alteration affects (a) any structural
portions of the Building, including exterior walls, the roof, the foundation,
foundation systems (including barriers and subslab systems) or the core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, HVAC, electrical, security, life safety and power,
then Landlord may withhold its approval in its sole and absolute discretion.
Tenant shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed. In
seeking Landlord’s approval, Tenant shall provide Landlord, at least fourteen
(14) days in advance of any proposed construction, with plans, specifications,
bid proposals, certified stamped engineering drawings and calculations by
Tenant’s engineer of record or architect of record (including connections to the
Building’s structural system, modifications to the Building’s envelope,
non-structural penetrations in slabs or walls, and modifications or tie-ins to
life safety systems), work contracts, requests for laydown areas and such other
information concerning the nature and cost of the Alterations as Landlord may
reasonably request. In no event shall Tenant use or Landlord be required to
approve any architects, consultants, contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony.
Notwithstanding the foregoing, Tenant may make certain changes to the Premises
strictly in the nature of aesthetic changes and/or

SMRH:418641422.8
23
 
 
 
0100-922173




--------------------------------------------------------------------------------



enhancements (“Permitted Alterations”) without Landlord’s consent; provided that
(y) the cost of any Permitted Alterations does not exceed Twenty Thousand
Dollars ($20,000.00) in any one instance or Eighty Thousand Dollars ($80,000.00)
annually, (z) such Permitted Alterations do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to or
adversely affect the Building systems, (iii) affect the exterior of the Building
or (iv) trigger any requirement under Applicable Laws that would require
Landlord to make any alteration or improvement to the Premises. Tenant shall
give Landlord at least ten (10) days’ prior written notice of any Permitted
Alterations.
17.2.    Tenant shall not construct or permit to be constructed partitions or
other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building, or interfere with the moving
of Landlord’s equipment to or from the enclosures containing such installations
or facilities.
17.3.    Tenant shall accomplish any work performed on the Premises in such a
manner as to permit any life safety systems to remain fully operable at all
times. Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate.
17.4.    Tenant covenants and agrees that all work done by Tenant or Tenant’s
contractors shall be performed in full compliance with Applicable Laws. Within
thirty (30) days after completion of any Alterations, Tenant shall provide
Landlord with complete “as built” drawing print sets and electronic CADD files
on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) showing any changes in the Premises, as well as
a commissioning report prepared by a licensed, qualified commissioning agent
hired by Tenant and approved by Landlord for all new or affected mechanical,
electrical and plumbing systems. Any such “as built” plans shall show the
applicable Alterations as an overlay on the Building as-built plans; provided
that Landlord provides the Building “as built” plans to Tenant.
17.5.    Before commencing any Alterations, Tenant shall give Landlord at least
fourteen (14) days’ prior written notice of the proposed commencement of such
work and shall, if required by Landlord, secure, at Tenant’s own cost and
expense, a completion and lien indemnity bond satisfactory to Landlord for such
work.
17.6.    Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
17.7.    The Premises plus any Alterations, Signage, Landlord’s Work, attached
equipment, decorations, fixtures, movable laboratory casework and related
appliances, trade fixtures, and additions and improvements attached to or built
into the Premises made by either of the parties (including all floor and wall
coverings; paneling; sinks and related plumbing fixtures; laboratory benches;
exterior venting fume hoods; walk-in freezers and refrigerators; ductwork;
conduits; electrical panels and circuits; business and trade fixtures; attached
machinery and equipment; and built-in furniture and cabinets, in each case,
together with all additions and accessories thereto),

SMRH:418641422.8
24
 
 
 
0100-922173




--------------------------------------------------------------------------------



shall (unless, prior to such construction or installation, Landlord elects
otherwise in writing to Tenant) at all times remain the property of Landlord,
shall remain in the Premises and shall (unless, prior to construction or
installation thereof, Landlord elects otherwise in writing to Tenant) be
surrendered to Landlord upon the expiration or earlier termination of this Lease
and Tenant shall have no obligation to remove any such items (unless, prior to
construction or installation thereof, Landlord elects otherwise in writing to
Tenant). For the avoidance of doubt, the items listed on Exhibit H attached
hereto (which Exhibit H may be updated by Tenant from and after the Term
Commencement Date, subject to Landlord’s written consent) constitute Tenant’s
property and shall be removed by Tenant upon the expiration or earlier
termination of the Lease. Notwithstanding the foregoing, following the
completion of the Tenant Improvements, in the event that Tenant purchases, at
its sole cost and expense, any articles of personal property, furniture,
moveable partitions, appliances, trade fixtures, machinery, and equipment, in
each case which are not affixed to the Building or the Premises, then such items
shall constitute Tenant’s property and may be removed by Tenant at any time
during the Term, provided Tenant shall be obligated to repair any damage to the
Premises caused by Tenant’s removal of such property prior to the expiration of
the Term. For clarification purposes, the foregoing is not intended to restrict
Tenant’s right to remove such trade fixtures, machinery and equipment that (a)
are used in connection with Tenant’s business, (b) are bolted to or similarly
affixed to the Premises and (c) do not do either or both of the following: (i)
affect (beyond the mere bolting or other similar mechanism used to affix such
items to the Premises) (A) any structural portions of the Building, including
exterior walls, the roof, the foundation, foundation systems (including barriers
and subslab systems) or the core of the Building, (B) the exterior of the
Building or (C) any Building systems, including elevator, plumbing, HVAC,
electrical, security, life safety and power, or (ii) result in or require for
removal (A) any structural or other substantial modifications to the Premises,
(B) any material or adverse changes to the Building systems, (C) any change to
the exterior of the Building or (D) Landlord being required to make any
alteration or improvement to the Premises.
17.8.    Notwithstanding any other provision of this Article to the contrary, in
no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including Landlord’s Work (or any portion
thereof), without Landlord’s prior written consent, which consent Landlord may
withhold in its sole and absolute discretion. Notwithstanding the foregoing,
Tenant shall be permitted to remove as part of Tenant’s personal property any
furniture, personal property and non-building system equipment and trade
fixtures purchased with the TI Allowance in accordance with Section 4.3 to the
extent such items are not affixed to the Building.
17.9.    If Tenant shall fail to remove any of its property from the Premises
prior to the expiration or earlier termination of this Lease, then Landlord may,
at its option, remove the same in any manner that Landlord shall choose and
store such effects without liability to Tenant for loss thereof or damage
thereto, and Tenant shall pay Landlord, upon demand, any costs and expenses
incurred due to such removal and storage or Landlord may, at its sole option and
without notice to Tenant, sell such property or any portion thereof at private
sale and without legal process for such price as Landlord may obtain and apply
the proceeds of such sale against any (a) amounts due by Tenant to Landlord
under this Lease and (b) any expenses incident to the removal, storage and sale
of such personal property.

SMRH:418641422.8
25
 
 
 
0100-922173




--------------------------------------------------------------------------------



17.10.    Tenant shall pay to Landlord an amount equal to three percent (3%) of
the cost to Tenant of all Alterations to cover Landlord’s overhead and expenses
for plan review, coordination, scheduling and supervision thereof. For purposes
of payment of such sum, Tenant shall submit to Landlord copies of all bills,
invoices and statements covering the costs of such charges, accompanied by
payment to Landlord of the fee set forth in this Section. Tenant shall reimburse
Landlord for any extra expenses incurred by Landlord by reason of faulty work
done by Tenant or its contractors, or by reason of delays caused by such work,
or by reason of inadequate clean-up.
17.11.    Within sixty (60) days after final completion of any Alterations
performed by Tenant with respect to the Premises, Tenant shall submit to
Landlord documentation showing the amounts expended by Tenant with respect to
such Alterations, together with supporting documentation reasonably acceptable
to Landlord.
17.12.    Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations, including covering or temporarily removing any window coverings
so as to guard against dust, debris or damage.
17.13.    Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and Lenders as
additional insureds on their respective insurance policies.
17.Repairs and Maintenance.
18.1.    Landlord shall (a) repair and maintain in good condition the
foundations and structural portions of the Building and (b) repair and/or
replace as needed the roofing and covering materials; exterior walls; parking
areas, curbs, driveways, plumbing; fire sprinkler systems (if any); HVAC
systems; elevators; and electrical systems installed or furnished by Landlord,
but with respect to Subsection 18.1(b), Landlord’s repair and replacement
obligation shall be expressly limited to the extent the costs for such repair
and/or replacement in Subsection 18.1(b) constitute a capital expenditure. In
connection with the foregoing, it is expressly understood that except for the
foundations and structural portions of the Building which are Landlord’s
responsibility pursuant to Subsection 18.1(a) and any capital repairs and/or
replacements which are Landlord’s responsibility pursuant to Section 18.1(b),
Tenant shall otherwise be responsible (at Tenant’s sole cost and expense) for
all maintenance and upkeep (routine and non-routine) of the Premises and every
part thereof and all repairs and/or replacements, and Tenant shall make all such
repairs and replacements that are required. All costs and expenses incurred by
Landlord associated with the repair, maintenance and/or replacement of the
foregoing shall be included as Operating Expenses (including any capital
expenditure, subject to the limitations set forth in Article 8). Landlord shall
have no obligation for any maintenance, repair or replacement set forth in this
Section until Landlord receives notice from Tenant regarding the need for such
repair or replacement. If (m) Tenant provides prior written notice to Landlord
of an event or circumstance which requires the action of Landlord with respect
to Landlord’s obligation to undertake and complete any maintenance, repair or
replacement as set forth in this Section (a “Required Action”), (n) Landlord is,
in fact, required to perform such maintenance, repairs and/or replacement under
the terms of this Lease, and (o) Landlord does not complete the Required Action
within thirty (30) days after Landlord’s receipt of such notice (or, if such
repair, replacement or maintenance cannot reasonably be completed with such
period, within

SMRH:418641422.8
26
 
 
 
0100-922173




--------------------------------------------------------------------------------



the period of time reasonably required (so long as Landlord begins the Required
Action within such period and diligently prosecutes the same to completion) (the
“Required Action Period”)), then Tenant may deliver an additional notice to
Landlord and any lender of Landlord for which Tenant has been given an address
for notices specifying that the Required Action Period has expired, the specific
action required and that Tenant intends to take such Required Action. If (y)
Landlord’s failure to perform any such Required Action directly, materially and
adversely affects Tenant’s use of the Premises and (z) such Required Action is
not commenced or completed (as applicable) by Landlord within thirty (30) days
after such second notice, then Tenant shall be entitled to perform such Required
Action and to reimbursement by Landlord of Tenant’s actual reasonable and
necessary, out-of-pocket costs and expenses in taking such Required Action (but
only with respect to such action as specified in the second notice given to
Landlord). Landlord shall reimburse such amounts within thirty (30) days of
Landlord’s receipt from Tenant of a detailed invoice setting forth a
particularized breakdown of the costs and expenses incurred in connection with
such action taken by Tenant accompanied by proof of payment of such costs
reasonably satisfactory to Landlord and unconditional lien releases for all such
costs from each contractor, subcontractor and material supplier that are
entitled to place a lien on the Property under Applicable Laws, in a form
acceptable to Landlord and complying with Applicable Laws, from each contractor
and subcontractor with respect to such costs. In the event Tenant takes such
action, and such work affects the Building systems or the structural integrity
of the Building, Tenant shall use only those contractors used by Landlord in the
Building for work on such systems unless such contractors are unwilling or
unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in comparable Buildings. In the event that (x)
Landlord fails to reimburse Tenant for any costs (i) incurred by Tenant in
connection with Tenant’s exercise of its self-help remedy pursuant to this
Section and (ii) obligated to be reimbursed by Landlord pursuant to this
Section, (y) in connection with such failure by Landlord, Tenant institutes
legal proceedings and is awarded monetary damages following adjudication of the
matter and issuance of a final, non-appealable judgment in Tenant’s favor, and
(z) Landlord thereafter fails to reimburse Tenant for such amounts (as awarded
by such final, non-appealable judgment) within sixty (60) days following the
issuance of such final, non-appealable judgment, then in such a case, Tenant
shall be entitled to deduct such amounts from the Rent payable by Tenant to
Landlord under the Lease.
18.2.    Without limiting Landlord’s obligations under Article 4, Section 5.2
and the Work Letter, and except for services of Landlord, if any, required by
Section 18.1, Tenant shall at Tenant’s sole cost and expense maintain and keep
the Premises, all improvements thereon, and all appurtenances thereto, including
sidewalks, parking areas, curbs, roads, driveways, lighting standards,
landscaping, sewers, water, gas and electrical distribution systems and
facilities, drainage facilities, fire and life-safety systems, and all signs,
both illuminated and non-illuminated that are now or hereafter on the Premises,
in good condition and in a manner consistent with the Permitted Use subject to
reasonable wear and tear excepted, and shall keep the same free and clear from
all rubbish, debris, insects, rodents and other vermin and pests. Tenant shall,
no later than March 31st of each calendar year during the Term, provide to
Landlord a copy of the budget for maintenance, repairs and replacements at the
Premises which are the responsibility of Tenant under this Section 18.2 for the
current calendar year, as well as a general summary of the amounts actually
expended by Tenant during the immediately preceding calendar year for such
maintenance, repairs and

SMRH:418641422.8
27
 
 
 
0100-922173




--------------------------------------------------------------------------------



replacements at the Premises. All repairs made by Tenant shall be at least equal
in quality to the original work, and shall be made only by a licensed, bonded
contractor approved in advance by Landlord; provided, however, that such
contractor need not be bonded or approved by Landlord if the non-structural
alterations, repairs, additions or improvements to be performed do not exceed
Fifty Thousand Dollars ($50,000) in value. Landlord may impose reasonable
restrictions and requirements with respect to such repairs. Tenant shall not
take or omit to take any action, the taking or omission of which shall cause
waste, damage or injury to the Premises. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold harmless Landlord from and against any and all Claims (as defined below)
arising out of the failure of Tenant or Tenant’s Agents to perform the covenants
contained in this paragraph. “Tenant’s Agents” shall be defined to include
Tenant’s officers, employees, agents, contractors, invitees, customers and
subcontractors.
18.3.    Subject to Landlord’s obligations in Section 18.1, Tenant shall
maintain the lines designating the parking spaces in good condition and paint
the same as often as may be necessary, so that they are easily discernable at
all times; paint any exterior portions of the Building as necessary to maintain
them in good condition; resurface the parking areas as necessary to maintain
them in good condition; maintain the roof and landscaping in good condition;
maintain sightly screens, barricades or enclosures around any waste or storage
areas; and take all reasonable precautions to insure that the drainage
facilities of the roof are not clogged and are in good and operable condition at
all times.
18.4.    Without limiting any Rent deduction to which Tenant may be entitled
pursuant to Section 18.1 hereof, there shall be no abatement of Rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Premises, or in or to improvements, fixtures, equipment
and personal property therein.
18.5.    During the Term, except (a) for Landlords obligations under Article 4
and the Work Letter, (b) as otherwise expressly provided in Sections 5.1 and 5.2
and (c) for services of Landlord, if any, required by Section 18.1, Landlord
shall not be required to maintain or make any repairs or replacements of any
nature or description whatsoever to the Premises. Without in any way limiting
the provisions of Section 18.1, Tenant hereby expressly waives the right to make
repairs at the expense of Landlord as provided for in any Applicable Laws in
effect at the time of execution of this Lease, or in any other Applicable Laws
that may hereafter be enacted, and waives its rights under Applicable Laws
relating to a landlord’s duty to maintain its premises in a tenantable
condition. Notwithstanding the foregoing, if Tenant shall fail, after reasonable
notice, to maintain or to commence and thereafter to proceed with diligence to
make any repair required of it pursuant to the terms of this Lease, Landlord,
without being under any obligation to do so and without thereby waiving such
default by Tenant, may so maintain or make such repair and may charge Tenant for
the costs thereof. Any expense reasonably incurred by Landlord in connection
with the making of such repairs may be billed by Landlord to Tenant monthly or,
at Landlord’s option, immediately, and shall be due and payable within ten (10)
business days after such billing (along with proof reasonably detailing such
costs to Tenant) or, at Landlord’s option, may be deducted from the Security
Deposit.

SMRH:418641422.8
28
 
 
 
0100-922173




--------------------------------------------------------------------------------



18.6.    Landlord and Landlord’s agents shall have the right to enter upon the
Premises or any portion thereof for the purposes of performing any repairs or
maintenance Landlord is obligated or permitted to make pursuant to this Lease,
and of ascertaining the condition of the Premises (including performing Building
envelope inspections) or whether Tenant is observing and performing Tenant’s
obligations hereunder, all without unreasonable interference from Tenant or
Tenant’s Agents. Except for emergency maintenance or repairs, the right of entry
contained in this paragraph shall be exercisable at reasonable times, at
reasonable hours and on reasonable notice of at least twenty-four (24) hours.
18.7.    Without in any way limiting the provisions of Sections 5.2 and 18.1
hereof, Landlord shall not be liable for any failure to make any repairs or
replacements or to perform any maintenance that is Landlord’s obligation
pursuant to this Lease unless such failure shall persist for an unreasonable
time after Tenant provides Landlord with written notice of the need of such
repairs, replacements or maintenance.
18.8.    Tenant shall, upon the expiration or sooner termination of the Term,
surrender the Premises to Landlord in as good a condition as when received,
ordinary wear and tear excepted and, subject to Landlord’s obligations under
Section 18.1, with Landlord’s Work in substantially the same condition as
existed upon Substantial Completion of the Tenant Improvements, the Additional
ADA Work (if any) or Landlord’s Initial Repair/Replacement Obligations (as
applicable) or upon substantial completion of any replacement made by Landlord
pursuant to Landlord’s Ongoing Repair/Replacement Obligations; and shall, at
Landlord’s request and Tenant’s sole cost and expense, remove all telephone and
data systems, wiring and equipment from the Premises (with respect to wiring,
only to the extent installed by a Tenant Party (as defined below)), and repair
any damage to the Premises caused thereby. Except as otherwise expressly
provided in this Lease, Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof, other than
with respect to Landlord’s Work, the Additional ADA Work (if any), and
Landlord’s Initial Repair/Replacement Obligations (as applicable).
18.9.    If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.
18.10.    This Article relates to repairs and maintenance arising in the
ordinary course of operation of the Premises. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.
18.Liens.
19.1.    Subject to the immediately succeeding sentence, Tenant shall keep the
Premises free from any liens arising out of work or services performed,
materials furnished or obligations incurred by Tenant. Tenant further covenants
and agrees that any mechanic’s or materialman’s lien filed against the Premises
for work or services claimed to have been done for, or materials claimed to

SMRH:418641422.8
29
 
 
 
0100-922173




--------------------------------------------------------------------------------



have been furnished to, or obligations incurred by Tenant shall be discharged or
bonded by Tenant within ten (10) days after the filing thereof, at Tenant’s sole
cost and expense.
19.2.    Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any Claims arising from
any such liens, including any administrative, court or other legal proceedings
related to such liens.
19.3.    In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises be furnished on a financing statement without qualifying
language as to applicability of the lien only to removable personal property
located in an identified suite leased by Tenant. Should any holder of a
financing statement record or place of record a financing statement that appears
to constitute a lien against any interest of Landlord or against equipment that
may be located other than within an identified suite leased by Tenant, Tenant
shall, within ten (10) days after filing such financing statement, cause (a) a
copy of the Lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord’s ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord’s interest and (b) Tenant’s Lender to amend such financing statement
and any other documents of record to clarify that any liens imposed thereby are
not applicable to any interest of Landlord in the Premises.

SMRH:418641422.8
30
 
 
 
0100-922173




--------------------------------------------------------------------------------



19.Estoppel Certificate. Tenant shall, within ten (10) business days of receipt
of written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit I, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any, (b)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed,
and (c) setting forth such further information with respect to this Lease or the
Premises as may be reasonably requested thereon. Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the Property. Tenant’s failure to deliver such statement within such the
prescribed time shall, at Landlord’s option, constitute a Default (as defined
below) under this Lease, and, in any event, shall be binding upon Tenant that
the Lease is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution. Within ten (10) business days of receipt of written
request by Tenant, Landlord shall provide Tenant with a similar estoppel
certificate with respect to items (a) and (b) and setting forth such further
factual information with respect to this Lease or the Premises as may be
reasonably requested thereon.
20.Hazardous Materials.
21.1.    Effective as of January 1, 2008, Tenant shall not (and shall cause
Subtenant not to) cause or permit any Hazardous Materials (as defined below) to
be brought upon, kept or used in or about the Premises in violation of
Applicable Laws by Tenant, Subtenant or any of their respective employees,
agents, contractors or invitees (collectively with Tenant and Subtenant, each a
“Tenant Party”). If (a) Tenant breaches such obligation, (b) the presence of
Hazardous Materials as a result of such a breach results in contamination of the
Premises, any portion thereof, or any adjacent property, (c) contamination of
the Premises occurred during the term of the Sublease or any extension or
renewal thereof or holding over thereunder, or otherwise occurs during the Term
or any extension or renewal hereof or holding over hereunder (other than if such
contamination results from (i) migration of Hazardous Materials from outside the
Premises (but not including the premises under the 10240 Lease) not caused by a
Tenant Party or (ii) to the extent such contamination is caused by Landlord’s
active negligence or willful misconduct or (d) contamination of the Premises
occurs as a result of Hazardous Materials that are placed on or under or are
released into the Premises by a Tenant Party, then Tenant shall indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold the Landlord Indemnitees harmless from and against any and all Claims
of any kind or nature, including (w) diminution in value of the Premises or any
portion thereof, (x) damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises, (y) damages arising from any
adverse impact on marketing of space in the Premises or any portion thereof and
(z) sums paid in settlement of Claims that arise before, during or after the
Term as a result of such breach or contamination. This indemnification by Tenant
includes costs incurred in connection with any investigation of site conditions
or any clean-up, remedial, removal or restoration work required by any
Governmental Authority because of Hazardous Materials present in the air, soil
or groundwater above, on, under or about the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials in, on, under or about

SMRH:418641422.8
31
 
 
 
0100-922173




--------------------------------------------------------------------------------



the Premises, any portion thereof or any adjacent property caused or permitted
by any Tenant Party results in any contamination of the Premises, any portion
thereof or any adjacent property, then Tenant shall promptly take all actions at
its sole cost and expense as are necessary to return the Premises, any portion
thereof or any adjacent property to its respective condition existing prior to
the time of such contamination; provided that Landlord’s written approval of
such action shall first be obtained, which approval Landlord shall not
unreasonably withhold; and provided, further, that it shall be reasonable for
Landlord to withhold its consent if such actions could have a material adverse
long-term or short-term effect on the Premises, any portion thereof or any
adjacent property. Tenant’s obligations under this Section shall not be
affected, reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
21.2.    Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of Applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Premises (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Premises
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within thirty (30) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials. For each type
of Hazardous Material listed, the Hazardous Materials Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service number.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
required to provide Landlord with any Hazardous Materials Documents containing
information of a proprietary nature, which Hazardous Materials Documents, in and
of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials. Landlord may, at Landlord’s expense,
cause the Hazardous Materials Documents to be reviewed by a person or firm
qualified to analyze Hazardous Materials to confirm compliance with the
provisions of this Lease and with Applicable Laws. In the event that a review of
the Hazardous Materials Documents indicates non-compliance with this Lease or
Applicable Laws, Tenant shall, at its expense, diligently take steps to bring
its storage and use of Hazardous Materials into

SMRH:418641422.8
32
 
 
 
0100-922173




--------------------------------------------------------------------------------



compliance. Notwithstanding anything in this Lease to the contrary or Landlord’s
review into Tenant’s Hazardous Materials Documents or use or disposal of
hazardous materials, however, Landlord shall not have and expressly disclaims
any liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.
21.3.    Notwithstanding the provisions of Sections 21.1 21.2 or 21.9, if (a)
Tenant has been required by any prior landlord, Lender or Governmental Authority
to take material remedial action in connection with Hazardous Materials
contaminating a property as a result of Tenant’s action or omission or use of
the property in question and Tenant failed to complete such material remediation
as required pursuant to any other lease or occupancy agreement or as required by
Applicable Laws or (b) Tenant defaults under any material enforcement order
issued by any Governmental Authority in connection with the use, disposal or
storage of Hazardous Materials, then Landlord shall have the right to terminate
this Lease in Landlord’s sole and absolute discretion (with respect to any such
matter involving Tenant), and it shall not be unreasonable for Landlord to
withhold its consent to any proposed transfer, assignment or subletting (with
respect to any such matter involving a proposed transferee, assignee or
sublessee). Furthermore, notwithstanding the provisions of Sections 21.1 21.2 or
21.9, if (y) any proposed transferee, assignee or sublessee of Tenant has been
required by any prior landlord, Lender or Governmental Authority to take
material remedial action in connection with Hazardous Materials contaminating a
property and the contamination resulted from such party’s action or omission or
use of the property in question or (z) any proposed transferee, assignee or
sublessee is subject to a material enforcement order issued by any Governmental
Authority in connection with the use, disposal or storage of Hazardous
Materials, then it shall not be unreasonable for Landlord to withhold its
consent to any proposed transfer, assignment or subletting (with respect to any
such matter involving a proposed transferee, assignee or sublessee).
21.4.    At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Premises in violation of this Lease.
21.5.    If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant or Subtenant are located on the Premises, or are
hereafter placed on the Premises by Tenant (or by any other party, if such
storage tanks are utilized by Tenant), then Tenant shall monitor the storage
tanks, maintain appropriate records, implement reporting procedures, properly
close any underground storage tanks, and take or cause to be taken all other
steps necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant or Subtenant unless Tenant utilizes such tanks, in
which case Tenant’s responsibility for such tanks shall be as set forth in this
Section.
21.6.    Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.
21.7.    Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the

SMRH:418641422.8
33
 
 
 
0100-922173




--------------------------------------------------------------------------------



termination of this Lease to complete the removal from the Premises of any such
Hazardous Materials, Tenant shall be deemed a holdover tenant and subject to the
provisions of Article 27.
21.8.    As used herein, the term “Hazardous Material” means any toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous substance, material or waste that is or becomes
regulated by Applicable Laws or any Governmental Authority.
21.Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will the Premises be damaged by any exhaust from Tenant’s
operations, including in Tenant’s vivarium. Landlord and Tenant therefore agree
as follows:
22.1.    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.
22.2.    If the Building has a ventilation system that, in Landlord’s judgment,
is adequate, suitable, and appropriate to vent the Premises in a manner that
does not release odors affecting any indoor or outdoor part of the Premises,
Tenant shall vent the Premises through such system. If Landlord at any time
determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Premises (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all odors in a manner that goes beyond the
requirements of Applicable Laws.
22.3.    Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s judgment,
emanate from Tenant’s Premises. Any work Tenant performs under this Section
shall constitute Alterations.
22.4.    Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of
Landlord’s Work shall not preclude Landlord from requiring additional measures
to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust stream
(as Landlord may designate in Landlord’s discretion). Tenant shall install
additional equipment as Landlord requires from time to time under the preceding
sentence. Such installations shall constitute Alterations.
22.5.    If Tenant fails to install satisfactory odor control equipment within
ten (10) business days after Landlord’s demand made at any time, then Landlord
may, without limiting Landlord’s other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust. For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s

SMRH:418641422.8
34
 
 
 
0100-922173




--------------------------------------------------------------------------------



request, then Landlord may require Tenant to stop producing such type of product
in the Premises unless and until Tenant has installed odor control equipment
satisfactory to Landlord.
23.Insurance; Waiver of Subrogation.
23.1.    Landlord shall maintain insurance for the Premises in amounts equal to
full replacement cost (exclusive of the costs of excavation, foundations and
footings, engineering costs or such other costs that would not be incurred in
the event of a rebuild and without reference to depreciation taken by Landlord
upon its books or tax returns) or such lesser coverage as Landlord may elect,
provided that such coverage shall not be less than ninety (90%) of such full
replacement cost or the amount of such insurance Landlord’s Lender, if any,
requires Landlord to maintain, providing protection against any peril generally
included within the classification “Fire and Extended Coverage,” together with
insurance against sprinkler damage (if applicable), vandalism and malicious
mischief. Landlord, subject to availability thereof, shall further insure, if
Landlord deems it appropriate, coverage against flood, environmental hazard,
earthquake, loss or failure of building equipment, rental loss during the period
of repairs or rebuilding, Workers’ Compensation insurance and fidelity bonds for
employees employed to perform services. Notwithstanding the foregoing, Landlord
may, but shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.
23.2.    In addition, Landlord shall carry Commercial General Liability
insurance with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Premises.
23.3.     Tenant shall, at its own cost and expense, procure and maintain during
the Term the following insurance for the benefit of Tenant and Landlord (as
their interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:
(a)    Commercial General Liability insurance on a broad-based occurrence
coverage form, with coverages including but not limited to bodily injury
(including death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.
(b)    Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.
(c)    Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant

SMRH:418641422.8
35
 
 
 
0100-922173




--------------------------------------------------------------------------------



improvements in the Premises and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant or Landlord and required to be insured
hereunder, or which may be leased, rented, borrowed or in the care custody or
control of Tenant, or Tenant’s agents, employees or subcontractors. Such
insurance, with respect only to all Alterations or other work performed on the
Premises by Tenant (collectively, “Tenant Work”), shall include Landlord and
Landlord’s current and future mortgagees as loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including the perils of fire, extended coverage, electrical injury,
mechanical breakdown, windstorm, vandalism, malicious mischief, sprinkler
leakage, back-up of sewers or drains, flood, earthquake, terrorism and such
other risks Landlord may from time to time designate, for the full replacement
cost value of the covered items with an agreed amount endorsement with no
co-insurance. Business interruption coverage shall have limits sufficient to
cover Tenant’s lost profits and necessary continuing expenses, including rents
due Landlord under the Lease. The minimum period of indemnity for business
interruption coverage shall be twelve (12) months plus sixty (60) days’ extended
period of indemnity.
(d)    Workers’ Compensation insurance as is required by statute or law, or as
may be available on a voluntary basis and Employers’ Liability insurance with
limits of not less than the following: each accident, Five Hundred Thousand
Dollars ($500,000); disease ($500,000); disease (each employee), Five Hundred
Thousand Dollars ($500,000).
(e)    Pollution Legal Liability insurance is required if Tenant stores,
handles, generates or treats hazardous materials, as determined by Landlord in
its commercially reasonable discretion, on or about the Premises (other than
office and janitorial supplies customarily used in commercial buildings). Such
coverage shall include bodily injury, sickness, disease, death or mental anguish
or shock sustained by any person; property damage including physical injury to
or destruction of tangible property including the resulting loss of use thereof,
clean-up costs, and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such
compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of this agreement, and coverage is continuously
maintained during all periods in which Tenant occupies the Premises. Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$2,000,000 policy aggregate.
(f)    During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including any Alterations), insurance required
in Exhibit B-1 must be in place.
23.4.    The insurance required of Tenant by this Article shall be with
companies at all times having a current rating of not less than A- and financial
category rating of at least Class VII in “A.M. Best’s Insurance Guide” current
edition. Tenant shall obtain for Landlord from the insurance

SMRH:418641422.8
36
 
 
 
0100-922173




--------------------------------------------------------------------------------



companies/broker or cause the insurance companies/broker to furnish certificates
of insurance evidencing all coverages required herein to Landlord. Landlord
reserves the right to require complete, certified copies of all required
insurance policies including any endorsements. No such policy shall be
cancelable or subject to reduction of coverage or other modification or
cancellation except after twenty (20) days’ prior written notice to Landlord
from Tenant (except in the event of non-payment of premium, in which case ten
(10) days written notice shall be given). All such policies shall be written as
primary policies, not contributing with and not in excess of the coverage that
Landlord may carry. Tenant’s required policies shall contain severability of
interests clauses stating that, except with respect to limits of insurance,
coverage shall apply separately to each insured or additional insured. Tenant
shall, prior to the expiration of such policies, furnish Landlord with renewal
certificates of insurance. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
such insurance on Tenant’s behalf and at its cost to be paid by Tenant as
Additional Rent.
23.5.    Commercial General Liability, Commercial Automobile Liability, Umbrella
Liability and Pollution Legal Liability insurance as required above shall
include Landlord, BioMed Realty, L.P., and BioMed Realty Trust, Inc., and their
respective officers, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders (“Landlord Parties”) as additional insureds as respects
liability arising from work or operations performed by or on behalf of Tenant,
Tenant’s use or occupancy of Premises, and ownership, maintenance or use of
vehicles by or on behalf of Tenant. In each instance where insurance is to
include Landlord Parties as additional insureds, Tenant shall, upon Landlord’s
written request, also designate and furnish certificates evidencing such
Landlord Parties as additional insureds to (a) any Lender of Landlord holding a
security interest in the Premises, (b) the landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Premises is located if
the interest of Landlord is or shall become that of a tenant under a ground
lease rather than that of a fee owner and (c) any management company retained by
Landlord to manage the Premises.
23.6.    Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.
23.7.    Landlord, Tenant and each of their respective insurers hereby waive any
and all rights of recovery or subrogation against one another or against the
officers, directors, employees, agents and representatives of the other as
respects any loss, damage, claims, suits or demands, howsoever caused, that are
covered, or should have been covered, by valid and collectible insurance,
including any deductibles or self-insurance maintained thereunder. If necessary,
each party agrees to endorse the required insurance policies to permit waivers
of subrogation as required hereunder and hold harmless and indemnify the other
party for any loss or expense incurred as a result of a failure to obtain such
waivers of subrogation from insurers. Such waivers shall continue so long as
their respective insurers so permit. Any termination of such a waiver shall be
by written notice to the other party, containing a description of the
circumstances hereinafter set forth in this Section. Landlord and Tenant, upon
obtaining the policies of insurance required or permitted under this

SMRH:418641422.8
37
 
 
 
0100-922173




--------------------------------------------------------------------------------



Lease, shall give notice to the insurance carrier or carriers that the foregoing
mutual waiver of subrogation is contained in this Lease. If such policies shall
not be obtainable with such waiver or shall be so obtainable only at a premium
over that chargeable without such waiver, then the party seeking such policy
shall notify the other of such conditions, and the party so notified shall have
ten (10) days thereafter to either (a) procure such insurance with companies
reasonably satisfactory to the other party or (b) agree to pay such additional
premium (in Tenant’s case, in the proportion that the area of the Premises bears
to the insured area). If the parties do not accomplish either (a) or (b), then
this Section shall have no effect during such time as such policies shall not be
obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.
23.8.    No more than once in any twelve (12) month period, Landlord may require
insurance policy limits required under this Lease to be raised to conform with
requirements of Landlord’s Lender or to bring coverage limits to commercially
reasonable levels then being required of new tenants within the Project.
23.9.    Any costs incurred by Landlord pursuant to this Article shall be
included as Insurance Costs payable by Tenant pursuant to this Lease.
24.Damage or Destruction.
24.1.    In the event of a partial destruction of the Premises by fire or other
perils covered by extended coverage insurance not exceeding twenty-five percent
(25%) of the full insurable value thereof, and provided that (a) the damage
thereto is such that the Premises may be repaired, reconstructed or restored
within a period of nine (9) months from the date of the happening of such
casualty, (b) Landlord shall receive insurance proceeds sufficient to cover the
cost of such repairs, reconstruction and restoration (except for any deductible
amount provided by Landlord’s policy, which deductible amount, if paid by
Landlord, shall constitute an Insurance Cost, and (c) such casualty was not
intentionally caused by a Tenant Party, then Landlord shall commence and proceed
diligently with the work of repair, reconstruction and restoration of the
Premises, and this Lease shall continue in full force and effect.
24.2.    In the event of any damage to or destruction of the Premises other than
as described in Section 24.1, Landlord may elect to repair, reconstruct and
restore the Premises, in which case this Lease shall continue in full force and
effect. If Landlord elects not to repair, reconstruct and restore the Premises,
then this Lease shall terminate as of the date of such damage or destruction.
24.3.    In the event of any damage or destruction (regardless of whether such
damage is governed by Section 24.1 or this Section), if (a) in Landlord’s
determination as set forth in the Damage Repair Estimate (as defined below), the
Affected Areas cannot be repaired, reconstructed or restored within twelve (12)
months after the date of the Damage Repair Estimate, (b) subject to Section
24.7, the Affected Areas are not actually repaired, reconstructed and restored
within eighteen

SMRH:418641422.8
38
 
 
 
0100-922173




--------------------------------------------------------------------------------



(18) months after the date of the Damage Repair Estimate, or (c) the damage and
destruction occurs within the last twelve (12) months of the then-current Term,
then Tenant shall have the right to terminate this Lease, effective as of the
date of such damage or destruction, by delivering to Landlord its written notice
of termination (a “Termination Notice”) (y) with respect to Subsections 24.3(a)
and 24.3(c), no later than fifteen (15) days after Landlord delivers to Tenant
Landlord’s Damage Repair Estimate and (z) with respect to Subsection 24.3(b), no
later than fifteen (15) days after such twelve (12) month period (as the same
may be extended pursuant to Section 24.7) expires. If Tenant provides Landlord
with a Termination Notice pursuant to Subsection 24.3(z), Landlord shall have an
additional thirty (30) days after receipt of such Termination Notice to complete
the repair, reconstruction and restoration. If Landlord does not complete such
repair, reconstruction and restoration within such thirty (30) day period, then
Tenant may terminate this Lease by giving Landlord written notice within two (2)
business days after the expiration of such thirty (30) day period. If Landlord
does complete such repair, reconstruction and restoration within such thirty
(30) day period, then this Lease shall continue in full force and effect.
24.4.    As soon as reasonably practicable, but in any event within sixty (60)
days following the date of damage or destruction, Landlord shall notify Tenant
of Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.
24.5.    Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.
24.6.    In the event of repair, reconstruction and restoration as provided in
this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant and
designated as rental proceeds with respect to the Premises.
24.7.    Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure or delays caused
by a Tenant Party, then the time for Landlord to commence or complete repairs,
reconstruction and restoration shall be extended on a day-for-day basis;
provided, however, that at Landlord’s election, Landlord may terminate the Lease
by written notice to Tenant in the event that

SMRH:418641422.8
39
 
 
 
0100-922173




--------------------------------------------------------------------------------



any such delays would cause the repair, reconstruction or restoration of the
Affected Areas to not be completed within twelve (12) months after the date of
the original casualty event, and upon any such election to terminate, Landlord
shall be relieved of its obligation to make such repairs, reconstruction and
restoration.
24.8.    If Landlord is obligated to or elects to repair, reconstruct or restore
as herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to those portions of the Premises
that were originally provided at Landlord’s expense. The repairs, reconstruction
or restoration of improvements not originally provided by Landlord or at
Landlord’s expense shall be the obligation of Tenant. In the event Tenant has
elected to upgrade certain improvements from Landlord’s building standards (the
“Building Standard”), Landlord shall, upon the need for replacement due to an
insured loss, provide only the Building Standard, unless Tenant again elects to
upgrade such improvements and pay any incremental costs related thereto, except
to the extent that excess insurance proceeds, if received, are adequate to
provide such upgrades, in addition to providing for basic repairs,
reconstruction and restoration of the Premises.
24.9.    Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.
24.10.    Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Premises. Tenant shall, at its
expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If the Premises are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
monetary default or material non-monetary default under this Lease, and subject
to the requirements of any Lender of Landlord.
24.11.    This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Civil Code Sections 1932(2)
and 1933(4) (and any successor statutes permitting the parties to terminate this
Lease as a result of any damage or destruction).
25.Eminent Domain.
25.1.    In the event (a) the whole of the Premises, (b) such part thereof as
shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use or (c) such part of the parking facilities available for
use by Tenant in connection with its occupancy of the Premises as is required
for compliance with Applicable Laws, including applicable zoning requirements
relating to parking, shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, and in the case
of any such reduction of available parking pursuant to Subsection 25.1(c), both
(m) the remaining parking facilities available for use by Tenant is less than
that required

SMRH:418641422.8
40
 
 
 
0100-922173




--------------------------------------------------------------------------------



for compliance with Applicable Laws and (n) Landlord is unable or unwilling to
provide reasonable alternative parking to compensate for such parking reduction
(including providing parking at a neighboring property owned by Landlord or an
affiliate of Landlord, provided Landlord provides transportation from such
location to the Premises as may be reasonably necessary; provided, further,
that, in no event shall Landlord be obligated to provide parking in excess of
that required for compliance with Applicable Laws), Tenant or Landlord may
terminate this Lease effective as of the date possession is required to be
surrendered to such authority, except with regard to (y) items occurring prior
to the taking and (z) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
25.2.    In the event of a partial taking of the Premises for any public or
quasi-public purpose by any lawful power or authority by exercise of right of
appropriation, condemnation, or eminent domain, or sold to prevent such taking,
then, without regard to whether any portion of the Premises occupied by Tenant
was so taken, Landlord may elect to terminate this Lease (except with regard to
(a) items occurring prior to the taking and (b) provisions of this Lease that,
by their express terms, survive the expiration or earlier termination hereof) as
of such taking if such taking is, in Landlord’s sole but reasonable opinion, of
a material nature such as to make it uneconomical to continue use of the
unappropriated portion for purposes of renting office or laboratory space.
25.3.    Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.
25.4.    If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Premises to substantially their same condition prior to such partial taking. To
the extent such restoration is infeasible, as determined by Landlord in its sole
but reasonable discretion, the Rent shall be decreased proportionately to
reflect the loss of any portion of the Premises no longer available to Tenant.
25.5.    This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Code of Civil Procedure
Section 1265.130 (and any successor statutes permitting the parties to terminate
this Lease as a result of any damage or destruction).
26.Surrender.
26.1.    At least thirty (30) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written

SMRH:418641422.8
41
 
 
 
0100-922173




--------------------------------------------------------------------------------



evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b) place Laboratory Equipment Decontamination Forms on all
decommissioned equipment to assure safe occupancy by future users and (c)
conduct a site inspection with Landlord. Tenant shall surrender the Premises in
compliance with the terms and conditions of Article 21 of this Lease including,
with Hazardous Materials that are the responsibility of Tenant under this Lease
remediated in the manner required thereunder. In addition, Tenant agrees to
remain responsible after the surrender of the Premises for the remediation of
any recognized environmental conditions set forth in the Exit Survey and comply
with any recommendations set forth in the Exit Survey to the extent such
conditions were caused by Tenant or the Tenant Parties or are otherwise the
responsibility of Tenant pursuant to this Lease. Tenant’s obligations under this
Section shall survive the expiration or earlier termination of the Lease.
Notwithstanding anything to the contrary contained in this Lease, in no event
shall Tenant have any obligation to remove (y) any improvements or alterations
from the Premises that were in existence as of the Execution Date or (z) any of
Landlord’s Work.
26.2.    No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
26.3.    The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises
or any portion thereof, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.
26.4.    The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Premises or any
portion thereof, or a mutual cancellation thereof or of Landlord’s interest
therein by Landlord and its lessor shall not effect a merger with Landlord’s fee
title or leasehold interest in the Premises and shall, at the option of the
successor to Landlord’s interest in the Premises or any portion thereof operate
as an assignment of this Lease.
27.Holding Over.
27.1.    If, with Landlord’s prior written consent, Tenant holds possession of
all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7 and (b) any amounts for which Tenant would otherwise be liable under
this Lease if the Lease were still in effect, including payments for Taxes,
Insurance Costs and Tenant’s electricity and other utility costs. Any such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.
27.2.    Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages

SMRH:418641422.8
42
 
 
 
0100-922173




--------------------------------------------------------------------------------



suffered by Landlord as a result of such holdover, including any lost rent or
consequential, special and indirect damages (in each case, regardless of whether
such damages are foreseeable).
27.3.    Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
27.4.    The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.
27.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
28.Indemnification and Exculpation.
28.1.    Tenant agrees to indemnify, reimburse, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims of any kind or nature,
real or alleged, arising from injury to or death of any person or damage to any
property occurring within or about the Premises arising directly or indirectly
out of (a) the presence at or use or occupancy of the Premises or Project by a
Tenant Party, (b) an act or omission on the part of any Tenant Party, (c) a
breach or default by Tenant in the performance of any of its obligations
hereunder or (d) injury to or death of persons or damage to or loss of any
property, real or alleged, arising from the serving of alcoholic beverages at
the Premises or the Project, including liability under any dram shop law, host
liquor law or similar Applicable Law, except to the extent directly caused by
Landlord’s negligence or willful misconduct. Tenant’s obligations under this
Section shall not be affected, reduced or limited by any limitation on the
amount or type of damages, compensation or benefits payable by or for Tenant
under workers’ compensation acts, disability benefit acts, employee benefit acts
or similar legislation. Tenant’s obligations under this Section shall survive
the expiration or earlier termination of this Lease.
28.2.    Notwithstanding anything in this Lease to the contrary, Landlord shall
not be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s grossly
negligent or Landlord’s willful disregard of written notice by Tenant of need
for a repair that Landlord is responsible to make for an unreasonable period of
time, and (b) damage to personal property or scientific research, including loss
of records kept by Tenant within the Premises (in each case, regardless of
whether such damages are foreseeable). Tenant further waives any claim for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property as described in this Section. Notwithstanding
anything in the foregoing or this Lease to the contrary, except (x) as otherwise
provided herein, (y) as may be provided by Applicable Laws or (z) in the event
of Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising out of this Lease (provided that this Subsection 28.2(z) shall not limit
Tenant’s liability for Base Rent or Additional Rent pursuant to this Lease).

SMRH:418641422.8
43
 
 
 
0100-922173




--------------------------------------------------------------------------------



28.3.    Landlord shall not be liable for any damages arising from any act,
omission or neglect of any third party.
28.4.    Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.
28.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
29.Assignment or Subletting.
29.1.    Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease or sublet
the Premises (each, a “Transfer”), without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Tenant shall have the right to Transfer without
Landlord’s prior written consent the Premises or any part thereof to (a) any
person or entity that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by or is under common control with Tenant, (b) the surviving
corporation or other entity in a merger, consolidation, reorganization or
initial public offering in which Tenant is involved; or (c) bona fide purchaser
of all or substantially all of the stock, membership interests or partnership
interests (as applicable) and assets of Tenant ((a), (b) and (c), each, a
“Tenant’s Affiliate”), provided that Tenant shall notify Landlord in writing at
least ten (10) days prior to the effectiveness of such Transfer to Tenant’s
Affiliate (an “Exempt Transfer”) (in which case, Landlord shall comply (during
the period of time prior to the effective date of the Exempt Transfer) with any
reasonable and appropriate confidentiality requirements with respect to such
notification as may be requested in writing by Tenant) and otherwise comply with
the requirements of this Lease regarding such Transfer; and provided, further,
that the person or entity that constitutes “Tenant” after the consummation of
the Exempt Transfer has a net worth equal to or greater than Tenant’s net worth
as of the Execution Date. For purposes of Exempt Transfers, “control” requires
both (m) owning (directly or indirectly) more than fifty percent (50%) of the
stock or other equity interests of another person and (n) possessing, directly
or indirectly, the power to direct or cause the direction of the management and
policies of such person. In no event shall Tenant perform a Transfer to or with
an entity that is a tenant at the Project or that is in discussions or
negotiations with Landlord or an affiliate of Landlord to lease premises at the
Project or a property owned by Landlord or an affiliate of Landlord.
Notwithstanding the foregoing, in the event of an assignment to any Tenant’s
Affiliate under clause (b) above, a subsequent sale or transfer of stock
resulting in a change in voting control, or any other transaction(s) having the
overall effect that such entity ceases to be Tenant’s Affiliate, which sale or
transaction is made primarily to enable Tenant to transfer its interest in this
Lease to the transferee without Landlord’s consent (and not for an independent
business reason), shall be

SMRH:418641422.8
44
 
 
 
0100-922173




--------------------------------------------------------------------------------



treated as if such sale or transfer or transaction(s) were, for all purposes, an
assignment of this Lease governed by the provisions of this Article and shall
not be considered an Exempt Transfer hereunder.
29.2.    In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of Section 40.2 (“Required Financials”); any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord shall
reasonably require.
29.3.    Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee; (x)
Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid; (y)
Tenant shall not consummate a Transfer with any person in which Landlord owns an
interest, directly or indirectly (by applying constructive ownership rules set
forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not
consummate a Transfer with any person or in any manner that could cause any
portion of the amounts received by Landlord pursuant to this Lease or any
sublease, license or other arrangement for the right to use, occupy or possess
any portion of the Premises to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Revenue Code, or any similar or
successor provision thereto or which could cause any other income of Landlord to
fail to qualify as income described in Section 856(c)(2) of the Revenue Code.
29.4.    The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:
(a)    Tenant shall remain fully liable under this Lease during the unexpired
Term. Tenant agrees that it shall not be (and shall not be deemed to be) a
guarantor or surety of this Lease,

SMRH:418641422.8
45
 
 
 
0100-922173




--------------------------------------------------------------------------------



however, and waives its right to claim that is it is a guarantor or surety or to
raise in any legal proceeding any guarantor or surety defenses permitted by this
Lease or by Applicable Laws;
(b)    If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;
(c)    In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;
(d)    Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;
(e)    Except in connection with an Exempt Transfer, Tenant shall reimburse
Landlord for Landlord’s actual costs and expenses, including reasonable
attorneys’ fees, charges and disbursements incurred in connection with the
review, processing and documentation of such request (provided that such costs
and expenses do not exceed Two Thousand Five Hundred Dollars ($2,500) in any one
instance;
(f)    Except with respect to an Exempt Transfer, if Tenant’s transfer of rights
or sharing of the Premises provides for the receipt by, on behalf of or on
account of Tenant of any consideration of any kind whatsoever (including a
premium rental for a sublease or lump sum payment for an assignment, but
excluding Tenant’s reasonable costs in marketing and subleasing the Premises) in
excess of the rental and other charges due to Landlord under this Lease, Tenant
shall pay fifty percent (50%) of all of such excess to Landlord, after making
deductions for any reasonable marketing expenses, tenant improvement funds
expended by Tenant, alterations, cash concessions, brokerage commissions,
attorneys’ fees and free rent actually paid by Tenant. If such consideration
consists of cash paid to Tenant, payment to Landlord shall be made upon receipt
by Tenant of such cash payment;
(g)    The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

SMRH:418641422.8
46
 
 
 
0100-922173




--------------------------------------------------------------------------------



(h)    Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;
(i)    Tenant shall not then be in default hereunder in any respect;
(j)    Such proposed transferee, assignee or sublessee’s use of the Premises
shall be the same as the Permitted Use;
(k)    Landlord shall not be bound by any provision of any agreement pertaining
to the Transfer, except for Landlord’s written consent to the same;
(l)    Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;
(m)    Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;
(n)    Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and
(o)    Tenant shall deliver to Landlord a list of Hazardous Materials (as
defined below), certified by the proposed transferee, assignee or sublessee to
be true and correct, that the proposed transferee, assignee or sublessee intends
to use or store in the Premises. Additionally, Tenant shall deliver to Landlord,
on or before the date any proposed transferee, assignee or sublessee takes
occupancy of the Premises, all of the items relating to Hazardous Materials of
such proposed transferee, assignee or sublessee as described in Section 21.2.
29.5.    Any Transfer that is not in compliance with the provisions of this
Article or with respect to which Tenant does not fulfill its obligations
pursuant to this Article shall be void and shall, at the option of Landlord,
terminate this Lease.
29.6.    Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
29.7.    If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee, assignee or sublessee other than
pursuant to an Exempt Transfer, then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord’s
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to

SMRH:418641422.8
47
 
 
 
0100-922173




--------------------------------------------------------------------------------



exercise Landlord’s option to terminate this Lease. In the event Tenant
withdraws the Transfer Notice as provided in this Section, this Lease shall
continue in full force and effect. No failure of Landlord to exercise its option
to terminate this Lease shall be deemed to be Landlord’s consent to a proposed
Transfer.
29.8.    If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.
29.Subordination and Attornment.
30.1.    This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Building or the Project and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination, provided the subordination of this Lease to a
ground lease or instrument of security is subject to Tenant’s receipt of either
(a) a nondisturbance and attornment agreement substantially in the form attached
as Exhibit J hereto or (b) a commercially reasonable nondisturbance and
attornment agreement.
30.2.    Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further commercially reasonable instrument or instruments evidencing
such subordination of this Lease to the lien of any such mortgage or mortgages
or deeds of trust or lease in which Landlord is tenant as may be required by
Landlord. If any such mortgagee, beneficiary or landlord under a lease wherein
Landlord is tenant (each, a “Mortgagee”) so elects, however, this Lease shall be
deemed prior in lien to any such lease, mortgage, or deed of trust upon or
including the Premises regardless of date and Tenant shall execute a statement
in writing to such effect at Landlord’s request. If Tenant fails to execute any
document required from Tenant under this Section within fifteen (15) business
days after written request therefor, such failure shall be deemed to be a
Default under this Lease.
30.3.    Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a mortgagee or beneficiary of a deed of trust
encumbering real property of which the Premises constitute a part incident to
the financing of the real property of which the Premises constitute a part.
30.4.    In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.
30.5.    As of the Execution Date, there is no current Mortgagee with respect to
the Property.

SMRH:418641422.8
48
 
 
 
0100-922173




--------------------------------------------------------------------------------



30.Defaults and Remedies.
31.1.    Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within five (5) business days after the date such payment is due,
Tenant shall pay to Landlord (a) an additional sum of five percent (5%) of the
overdue Rent as a late charge plus (b) interest at an annual rate (the “Default
Rate”) equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws. The parties agree that this late charge represents
a fair and reasonable estimate of the costs that Landlord shall incur by reason
of late payment by Tenant and shall be payable as Additional Rent to Landlord
due with the next installment of Rent or within five (5) business days after
Landlord’s demand, whichever is earlier. Landlord’s acceptance of any Additional
Rent (including a late charge or any other amount hereunder) shall not be deemed
an extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.
31.2.    No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
31.3.    If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the efficient
operation of the Premises, or resulted or could have resulted in a violation of
Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.
31.4.    The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
(a)    Tenant abandons the Premises;

SMRH:418641422.8
49
 
 
 
0100-922173




--------------------------------------------------------------------------------



(b)    Tenant fails to make any payment of Rent, as and when due, or to satisfy
its obligations under Article 19, where such failure shall continue for a period
of five (5) days after written notice thereof from Landlord to Tenant;
(c)    Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of fifteen (15) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than fifteen (15) days
to cure, Tenant shall not be deemed to be in Default if Tenant commences such
cure within such fifteen (15) day period and thereafter diligently prosecute the
same to completion; and provided, further, that such cure is completed no later
than ninety (90) days after Tenant’s receipt of written notice from Landlord;
(d)    Tenant makes an assignment for the benefit of creditors;
(e)    A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;
(f)    Tenant files a voluntary petition under the United States Bankruptcy Code
or any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;
(g)    Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;
(h)    A default by Tenant exists under the 10240 Lease, after the expiration of
any applicable notice and cure periods;
(i)    A default exists under the Sublease, after the expiration of any
applicable notice and cure periods, which default arises from, was caused by or
is in any way connected to Subtenant or Tenant’s actions or inactions;
(j)    Subtenant is in default beyond the expiration of any applicable notice or
cure periods under the Consent to Sublease (as the same may have been further
amended, amended and restated, supplemented or otherwise modified from time to
time);
(k)    Tenant fails to execute and deliver the Lease Amendment in accordance
with Section 4.7;
(l)    Tenant fails to deliver an estoppel certificate in accordance with
Article 20;
(m)    Tenant fails to execute and deliver any document required from Tenant
under Section 30.2 within fifteen (15) business days after written request
therefor; or
(n)    Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

SMRH:418641422.8
50
 
 
 
0100-922173




--------------------------------------------------------------------------------



Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
31.5.    In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:
(a)    Halt any Landlord’s Work and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;
(b)    Terminate Tenant’s right to possession of the Premises by written notice
to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and
(c)    Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:
(i)    The sum of:
A.    The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus
B.    The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus
C.    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

SMRH:418641422.8
51
 
 
 
0100-922173




--------------------------------------------------------------------------------



D.    Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including
the cost of restoring the Premises to the condition required under the terms of
this Lease, including any rent payments not otherwise chargeable to Tenant
(e.g., during any “free” rent period or rent holiday); plus
E.    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Laws; or
(ii)    At Landlord’s election, as minimum liquidated damages in addition to any
(A) amounts paid or payable to Landlord pursuant to Subsection 31.5(c)(i)(A)
prior to such election and (B) costs of restoring the Premises to the condition
required under the terms of this Lease, an amount (the “Election Amount”) equal
to either (Y) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate”) or (Z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.
As used in Subsections 31.5(c)(i)(A) and 31.5(c)(i)(B), “worth at the time of
award” shall be computed by allowing interest at the Default Rate. As used in
Subsection 31.5(c)(i)(C), the “worth at the time of the award” shall be computed
by taking the present value of such amount, using the Discount Rate.
31.6.    In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations. In addition, Landlord shall not be liable in any way whatsoever for
its failure or refusal to relet the Premises. For purposes of this Section, the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:
(a)    Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or
(b)    The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

SMRH:418641422.8
52
 
 
 
0100-922173




--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
31.7.    If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.
31.8.    In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
(a)    First, to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord, including storage charges or brokerage commissions
owing from Tenant to Landlord as the result of such reletting;
(b)    Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
(c)    Third, to the payment of Rent and other charges due and unpaid hereunder;
and
(d)    Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.
31.9.    All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant. Any obligation imposed by Applicable Law upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Premises in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by Landlord.
Landlord shall not be obligated to relet the Premises to any party to whom
Landlord or an affiliate of Landlord may desire to lease other available space
in the Premises or at another property owned by Landlord or an affiliate of
Landlord.

SMRH:418641422.8
53
 
 
 
0100-922173




--------------------------------------------------------------------------------



31.10.    Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.
31.11.    To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
31.12.    Landlord shall not be in default or liable for damages under this
Lease unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.
31.13.    In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises or any portion thereof and to
any landlord of any lease of land upon or within which the Premises are located,
and shall offer such beneficiary, mortgagee or landlord a reasonable opportunity
to cure the default, including time to obtain possession of the Premises by
power of sale or a judicial action if such should prove necessary to effect a
cure; provided that Landlord shall furnish to Tenant in writing, upon written
request by Tenant, the names and addresses of all such persons who are to
receive such notices.
31.Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:
32.1.    Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;
32.2.    A prompt cash payment to compensate Landlord for any monetary defaults
or actual damages arising directly from a breach of this Lease;

SMRH:418641422.8
54
 
 
 
0100-922173




--------------------------------------------------------------------------------



32.3.    A cash deposit in an amount at least equal to the then-current amount
of the Security Deposit; or
32.4.    The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.
32.Brokers.
33.1.    Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than CBRE, Inc., (“Broker”), and that it knows of no other real estate
broker or agent that is or might be entitled to a commission in connection with
this Lease. Landlord shall compensate Broker in relation to this Lease pursuant
to a separate agreement between Landlord and Broker.
33.2.    Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
33.3.    Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within Sections
33.1 and 33.2.
33.4.    Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant. Landlord agrees to indemnify, save,
defend (at Tenant’s option and with counsel reasonably acceptable to Tenant) and
hold the Tenant Indemnitees harmless from any and all cost or liability for
compensation claimed by any broker or agent employed or engaged by Landlord or
claiming to have been employed or engaged by Landlord.
33.Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

SMRH:418641422.8
55
 
 
 
0100-922173




--------------------------------------------------------------------------------



34.Limitation of Landlord’s Liability.
35.1.    If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Building and the Project, (b) rent, issues, profits or other income from such
real property, including any insurance proceeds, receivable by Landlord, or
(c) the consideration received by Landlord from the sale, financing, refinancing
or other disposition of all or any part of Landlord’s right, title or interest
in the Building or the Project.
35.2.    Without limiting the provisions of Section 35.1 hereof, neither
Landlord nor any of its affiliates, nor any of their respective partners,
shareholders, directors, officers, employees, members or agents shall be
personally liable for Landlord’s obligations or any deficiency under this Lease,
and service of process shall not be made against any shareholder, director,
officer, employee or agent (other than Landlord’s agent for service of process
on file with the California Secretary of State) of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.
35.3.    Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
35.Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:
36.1.    Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant, and such
terms, covenants, conditions, provisions and agreements shall be binding with
the same force and effect upon each and all of the persons executing this
Agreement as Tenant; and
36.2.    The term “Tenant,” as used in this Lease, shall mean and include each
of them, jointly and severally. The act of, notice from, notice to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.
36.Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of

SMRH:418641422.8
56
 
 
 
0100-922173




--------------------------------------------------------------------------------



incorporation, establishment or formation, (b) Tenant has and is duly qualified
to do business in the state in which the Property is located, (c) Tenant has
full corporate, partnership, trust, association or other appropriate power and
authority to enter into this Lease and to perform all Tenant’s obligations
hereunder, (d) each person (and all of the persons if more than one signs)
signing this Lease on behalf of Tenant is duly and validly authorized to do so
and (e) neither (i) the execution, delivery or performance of this Lease nor
(ii) the consummation of the transactions contemplated hereby will violate or
conflict with any provision of documents or instruments under which Tenant is
constituted or to which Tenant is a party. In addition, Tenant guarantees,
warrants and represents that none of (x) it, (y) its affiliates or partners nor
(z) to the best of its knowledge, its members, shareholders or other equity
owners or any of their respective employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.
37.Confidentiality. Tenant shall keep the terms and conditions of this Lease and
any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws (including as required under Applicable Laws due to the fact
that Tenant is a public company, as applicable) or in any judicial proceeding;
provided that the releasing party has given the other party reasonable notice of
such requirement, if feasible, (y) to a party’s attorneys, accountants, brokers
and other bona fide consultants or advisers (with respect to this Lease only);
provided such third parties agree to be bound by this Section or (z) to bona
fide prospective assignees or subtenants of this Lease; provided they agree in
writing to be bound by this Section.
38.Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) business day by delivery utilizing one
of the methods described in Subsection 39(a) or 39(b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered (x)
upon receipt, if given in accordance with Subsection 39(a); (y) one business (1)
day after deposit with a reputable international overnight delivery service, if
given if given in accordance with Subsection 39(b); or (z) upon transmission, if
given in accordance with Subsection 39(c). Except as otherwise stated in this
Lease, any notice, consent, demand, invoice, statement or other communication
required or permitted to be given

SMRH:418641422.8
57
 
 
 
0100-922173




--------------------------------------------------------------------------------



pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11,
respectively. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.
39.Miscellaneous.
40.1.    Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.
40.2.    To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord's written
request, the most recent year­ end financial statements reflecting Tenant's
current financial condition audited by a nationally recognized accounting firm,
subject to the provisions of this Section. Tenant shall, within one hundred
twenty (120) days after the end of Tenant's financial year, furnish Landlord
with a certified copy of Tenant's year-end financial statements for the previous
year audited by a nationally recognized accounting firm. Tenant represents and
warrants that all financial statements, records and information furnished by
Tenant to Landlord in connection with this Lease are true, correct and complete
in all respects. If audited financials are not otherwise prepared, unaudited
financials complying with generally accepted accounting principles and certified
by the chief financial officer of Tenant as true, correct and complete in all
respects shall suffice for purposes of this Section. Notwithstanding the
foregoing, Tenant shall have no obligation to provide financial statements so
long as Tenant is a public company and the financial statements of Tenant are
filed with the Securities Exchange Commission and are available at www.sec.gov
or freeedgar.com or at such other website provided by Tenant.
40.3.    Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
40.4.    The terms of this Lease and that certain Letter Agreement, dated of
even date herewith, by and among Landlord, Tenant and Subtenant (the “Letter
Agreement”) are intended by the parties as a final, complete and exclusive
expression of their agreement with respect to the terms that are included herein
and therein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.
40.5.    Landlord may, at its sole cost and expense, but shall not be obligated
to, record a short form or memorandum hereof without Tenant’s consent. Within
ten (10) days after receipt of written request from Landlord, Tenant shall
execute a termination of any short form or memorandum of lease recorded with
respect hereto. If a short form or memorandum of this Lease is requested to be
recorded by Tenant and Landlord consents to such recording, Tenant shall be
responsible for the recording costs and any transfer or other taxes incurred in
connection with such recordation. Neither party shall record this Lease.
40.6.    Where applicable in this Lease, the singular includes the plural and
the masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the

SMRH:418641422.8
58
 
 
 
0100-922173




--------------------------------------------------------------------------------



word “may” is permissive. The section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part of this Lease. Landlord and Tenant have each participated in the
drafting and negotiation of this Lease, and the language in all parts of this
Lease shall be in all cases construed as a whole according to its fair meaning
and not strictly for or against either Landlord or Tenant.
40.7.    Except as otherwise expressly set forth in this Lease, each party shall
pay its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).
40.8.    Time is of the essence with respect to the performance of every
provision of this Lease.
40.9.    Each provision of this Lease performable by Tenant shall be deemed both
a covenant and a condition.
40.10.    Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.
40.11.    Whenever consent or approval of either party is required, that party
shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.
40.12.    Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
40.13.    Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.
40.14.    This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.

SMRH:418641422.8
59
 
 
 
0100-922173




--------------------------------------------------------------------------------



40.15.    Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.
40.16.    This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.
40.17.    No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.
40.18.    No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.
40.19.    To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.
40.Rooftop Installation Area.
41.1.    Tenant may use those portions of the Building identified as a “Rooftop
Installation Area” on Exhibit A attached hereto (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace a satellite dish of not
more than one (1) meter in diameter and related communications equipment and/or
supplemental HVAC equipment installed by Tenant in the Rooftop Installation Area
in accordance with this Article (“Tenant’s Rooftop Equipment”). Tenant’s Rooftop
Equipment shall be only for Tenant’s use of the Premises for the Permitted Use.
41.2.    Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to violate any Applicable Laws, damage the structural integrity of the
Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion to avoid any such damage or transmission.
41.3.    Tenant shall comply with any roof or roof-related warranties. Tenant
shall obtain a letter from Landlord’s roofing contractor within thirty (30) days
after completion of any Tenant work on the rooftop stating that such work did
not affect any such warranties. Tenant, at its sole

SMRH:418641422.8
60
 
 
 
0100-922173




--------------------------------------------------------------------------------



cost and expense, shall inspect the Rooftop Installation Area at least annually,
and correct any loose bolts, fittings or other appurtenances and repair any
damage to the roof caused by the installation or operation of Tenant’s Rooftop
Equipment. Tenant shall not permit the installation, maintenance or operation of
Tenant’s Rooftop Equipment to violate any Applicable Laws or constitute a
nuisance. Tenant shall pay Landlord within thirty (30) days after demand (a) all
applicable taxes, charges, fees or impositions imposed on Landlord by
Governmental Authorities as the result of Tenant’s use of the Rooftop
Installation Areas in excess of those for which Landlord would otherwise be
responsible for the use or installation of Tenant’s Rooftop Equipment and (b)
the amount of any increase in Landlord’s insurance premiums as a result of the
installation of Tenant’s Rooftop Equipment.
41.4.    If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building or (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Premises that
were installed prior to the installation of Tenant’s Rooftop Equipment, in each
case in excess of that permissible under Federal Communications Commission
regulations, then Tenant shall cooperate with Landlord to determine the source
of the damage or interference and promptly repair such damage and eliminate such
interference, in each case at Tenant’s sole cost and expense, within ten (10)
days after receipt of notice of such damage or interference (which notice may be
oral; provided that Landlord also delivers to Tenant written notice of such
damage or interference within twenty-four (24) hours after providing oral
notice).
41.5.    Landlord reserves the right to cause Tenant to relocate Tenant’s
Rooftop Equipment to comparably functional space on the roof or in the penthouse
of the Building by giving Tenant prior written notice thereof. Landlord agrees
to pay the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.
41.Options to Extend Term. Tenant shall have two (2) options (each, an ”Option”)
to extend the Term by five (5) years each as to the entire Premises (and no less
than the entire Premises) upon the following terms and conditions. Any extension
of the Term pursuant to an Option shall be on all the same terms and conditions
as this Lease, except as follows:
42.1.    Base Rent at the commencement of each Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
Torrey Pines submarket of comparable age, quality, level of finish and proximity
to amenities and public transit (“FMV”), and in each case shall be further
increased on each annual anniversary of the Option term commencement date by
three percent (3%). Tenant may, no more than fifteen (15) months prior to the
date the Term is then scheduled to expire, request Landlord’s estimate of the
FMV for the next Option term. Landlord shall, within fifteen (15) days after
receipt of such request, give Tenant a written proposal of such FMV. If Tenant
gives written notice to exercise an Option, such notice shall specify whether
Tenant accepts Landlord’s proposed estimate of FMV. If Tenant does not accept
the FMV, then the parties shall endeavor to agree upon the FMV, taking into
account all relevant factors, including (a)

SMRH:418641422.8
61
 
 
 
0100-922173




--------------------------------------------------------------------------------



the size of the Premises, (b) the length of the Option term, (c) rent in
comparable buildings in the relevant submarket, including concessions offered to
new tenants, such as free rent, tenant improvement allowances and moving
allowances, (d) Tenant’s creditworthiness and (e) the quality and location of
the Building and the Project. In the event that the parties are unable to agree
upon the FMV within thirty (30) days after Tenant notifies Landlord that Tenant
is exercising an Option, then either party may request that the same be
determined as follows: a senior officer of a nationally recognized leasing
brokerage firm with local knowledge of the Torrey Pines laboratory/research and
development leasing submarket (the “Baseball Arbitrator”) shall be selected and
paid for jointly by Landlord and Tenant. If Landlord and Tenant are unable to
agree upon the Baseball Arbitrator, then the same shall be designated by the
local chapter of the American Arbitration Association or any successor
organization thereto (the “AAA”). The Baseball Arbitrator selected by the
parties or designated by the AAA shall (y) have at least ten (10) years’
experience in the leasing of laboratory/research and development space in the
Torrey Pines submarket and (z) not have been employed or retained by either
Landlord or Tenant or any affiliate of either for a period of at least ten (10)
years prior to appointment pursuant hereto. Each of Landlord and Tenant shall
submit to the Baseball Arbitrator and to the other party its determination of
the FMV. The Baseball Arbitrator shall grant to Landlord and Tenant a hearing
and the right to submit evidence. The Baseball Arbitrator shall determine which
of the two (2) FMV determinations more closely represents the actual FMV. The
arbitrator may not select any other FMV for the Premises other than one
submitted by Landlord or Tenant. The FMV selected by the Baseball Arbitrator
shall be binding upon Landlord and Tenant and shall serve as the basis for
determination of Base Rent payable for the applicable Option term. If, as of the
commencement date of an Option term, the amount of Base Rent payable during the
Option term shall not have been determined, then, pending such determination,
Tenant shall pay Base Rent equal to the Base Rent payable with respect to the
last year of the then-current Term. After the final determination of Base Rent
payable for the Option term, the parties shall promptly execute a written
amendment to this Lease specifying the amount of Base Rent to be paid during the
applicable Option term. Any failure of the parties to execute such amendment
shall not affect the validity of the FMV determined pursuant to this Section.
42.2.    No Option is assignable separate and apart from this Lease.
42.3.    An Option is conditional upon Tenant giving Landlord written notice of
its election to exercise such Option at least twelve (12) months prior to the
end of the expiration of the then-current Term, but in no event earlier than
fifteen (15) months prior to the expiration of the then-current Term. Time shall
be of the essence as to Tenant’s exercise of an Option. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise an Option.
Tenant acknowledges that it would be inequitable to require Landlord to accept
any exercise of an Option after the date provided for in this Section.
42.4.    Notwithstanding anything contained in this Article to the contrary,
Tenant shall not have the right to exercise an Option:
(a)    During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in monetary or material, non-monetary default
under any provisions

SMRH:418641422.8
62
 
 
 
0100-922173




--------------------------------------------------------------------------------



of this Lease and continuing until Tenant has cured the specified default to
Landlord’s reasonable satisfaction; or
(b)    At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Subsection 42.4(b), Landlord
shall not be required to provide Tenant with notice of such Default) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured; or
(c)    In the event that Tenant has defaulted in the performance of any its
monetary obligations under this Lease three (3) or more times and a service or
late charge has become payable under Section 31.1 for each of such monetary
defaults during the twelve (12)-month period immediately prior to the date that
Tenant intends to exercise an Option, whether or not Tenant has cured such
defaults.
42.5.    The period of time within which Tenant may exercise an Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.
42.6.    All of Tenant’s rights under the provisions of an Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of such Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted in the
performance of any of its monetary obligations under this Lease three (3) or
more times and a service or late charge under Section 31.1 has become payable
for any such default, whether or not Tenant has cured such defaults.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

SMRH:418641422.8
63
 
 
 
0100-922173




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
LANDLORD:
BMR-10255 SCIENCE CENTER LP,
a Delaware limited partnership
By:    /s/ Jonathan P. Klassen        
Name:    Jonathan P. Klassen
Title:    Senior Vice President


TENANT:
AFFYMETRIX, INC.,
a Delaware corporation
By:    /s/ Frank Witney            
Name:    Frank Witney
Title:    Chief Executive Officer
By:    /s/ Tony Ward                
Name:    Tony Ward
Title:    Senior Vice President, General Manager










[Signature Page to Lease]






